
	
		I
		111th CONGRESS
		2d Session
		H. R. 6564
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2010
			Mr. Inslee (for
			 himself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Transportation and
			 Infrastructure, the
			 Budget, Science and
			 Technology, Oversight and
			 Government Reform, and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote the oil independence of the United States, and
		  for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Oil Independence for a Stronger
			 America Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Definitions.
					Title I—National Energy Security Program
					Sec. 101. National Energy Security Program.
					Sec. 102. National Energy Security Council.
					Title II—Vehicle Fuel Economy
					Sec. 201. Fuel efficiency standards and greenhouse gas
				emissions limitations.
					Title III—Electric vehicle deployment
					Sec. 301. Findings.
					Sec. 302. Definitions.
					Sec. 303. National electric drive vehicle deployment
				program.
					Sec. 304. National assessment and plan.
					Sec. 305. Technical assistance.
					Sec. 306. Workforce training.
					Sec. 307. Targeted electric drive vehicle deployment
				communities program.
					Sec. 308. Modifications to tax credits.
					Sec. 309. Qualified plug-in electric drive motor vehicle
				refueling property bonds.
					Sec. 310. Utility planning for plug-in electric drive
				vehicles.
					Sec. 311. Federal fleets.
					Sec. 312. Advanced Batteries for Tomorrow Prize.
					Sec. 313. Research and development program.
					Sec. 314. Study on the supply of raw materials.
					Sec. 315. Plug-in electric drive vehicle technical advisory
				committee.
					Sec. 316. Plug-in electric drive vehicle interagency task
				force.
					Sec. 317. Prohibition on disposing of advanced batteries in
				landfills.
					Sec. 318. Loan guarantees.
					Sec. 319. Model updating building codes, permitting and
				inspection processes, and zoning or parking rules.
					Sec. 320. Credit for grid-interactive plug-in
				vehicles.
					Sec. 321. Study on the collection, preservation, and access to
				data collected from plug-in electric drive vehicles.
					Title IV—Transportation infrastructure
					Subtitle A—Transportation options for families and
				businesses
					Sec. 401. Oil savings and greenhouse gas emission reductions
				through transportation efficiency.
					Sec. 402. Investing in transportation greenhouse gas emission
				reduction programs.
					Sec. 403. Commuter benefits equity.
					Subtitle B—Freight transportation
					Sec. 411. Freight transportation goal and plan.
					Sec. 412. Freight rail congestion grants.
					Sec. 413. Rail electrification study.
					Title V—Alternative transportation fuels
					Subtitle A—Advanced biofuels
					Sec. 501. Allowance of investment tax credit for advanced
				biofuel facilities.
					Sec. 502. Grants for advanced biofuel facility
				property.
					Sec. 503. Inclusion of algae-based biofuel in definition of
				cellulosic biofuel.
					Sec. 504. Extension of next generation biofuel producer
				credit.
					Sec. 505. Modification of special allowance for next generation
				biofuel plant property.
					Sec. 506. Extension of incentives for biodiesel and renewable
				diesel.
					Sec. 507. Extension of alcohol fuels tax credits.
					Sec. 508. Excise tax credits and outlay payments for
				alternative fuel and alternative fuel mixtures.
					Subtitle B—Powering vehicles with natural gas
					Sec. 511. Credit for qualified natural gas motor
				vehicles.
					Sec. 512. Natural gas vehicle bonds.
					Sec. 513. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					Sec. 514. Best management practices.
					Sec. 515. Study of increasing natural gas and liquefied
				petroleum gas vehicles in Federal fleet.
					Title VI—Heating oil and propane conservation
					Sec. 601. Energy efficiency improvements for heating oil,
				propane, and kerosene use in homes and commercial buildings.
					Sec. 602. Renewable biomass thermal energy for commercial
				buildings.
					Title VII—Energy grants in lieu of tax credit
					Sec. 701. Extension of grants for specified energy property in
				lieu of tax credits.
					Sec. 702. Expansion of grants for specified energy property in
				lieu of tax credits.
				
			2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CouncilThe
			 term Council means the National Energy Security Council
			 established by section 102.
			(3)National oil
			 independence goalThe term national oil independence
			 goal means the national oil independence goal established under section
			 101(c).
			(4)National oil
			 independence planThe term national oil independence
			 plan means the national oil independence plan established under section
			 101(d).
			INational Energy
			 Security Program
			101.National Energy
			 Security Program
				(a)EstablishmentThere
			 is established in the Executive Office of the President the national energy
			 security program.
				(b)MissionThe
			 mission of the national energy security program shall be to coordinate the
			 activities and policies of the Federal Government to ensure, to the maximum
			 extent practicable, that the United States meets—
					(1)goals for reducing
			 oil dependence, oil imports, and oil consumption; and
					(2)other energy
			 policy goals, including goals for—
						(A)enhancing the
			 competitiveness of the United States in clean energy technology;
						(B)strengthening
			 clean energy technology manufacturing in the United States;
						(C)reducing
			 greenhouse gas emissions; and
						(D)reducing other
			 environmental impacts.
						(c)National Oil
			 Independence Goal
					(1)In
			 generalSubject to paragraph (2), it is the goal of the United
			 States to reduce oil consumption by 8,000,000 barrels per day by calendar year
			 2030 (as compared to the rate of oil consumption projected for calendar year
			 2030 as of the date of enactment of this Act).
					(2)AdjustmentsThe
			 President, in consultation with the Council—
						(A)may adjust the
			 goal established under paragraph (1); and
						(B)shall ensure that
			 the goal represents the maximum practicable oil savings achievable, taking into
			 account other benefits of reducing oil consumption (including economic,
			 security, and environmental benefits) and costs or other economic
			 effects.
						(d)National Oil
			 Independence Plan
					(1)In
			 generalThe President, in coordination with the Council and the
			 Director of the Office of Management and Budget, shall—
						(A)develop a national
			 oil independence plan that describes programs and activities that will be
			 implemented to meet or exceed the national oil independence goal;
						(B)submit the
			 national oil independence plan to Congress not later than 180 days after the
			 date of enactment of this Act; and
						(C)submit an updated
			 national oil independence plan to Congress every 2 years thereafter.
						(2)Review of
			 Federal policies, programs, and authoritiesNot later than 120
			 days after the date of enactment of this Act, the President, in coordination
			 with the Council and the Director of the Office of Management and Budget, shall
			 review existing programs and authorities of the Federal Government and other
			 applicable policies (including tax policies) to determine—
						(A)(i)which programs,
			 authorities, or policies could be used to accelerate reductions in oil
			 dependence; and
							(ii)the manner by which the programs,
			 authorities, or policies could be used to maximize reductions in oil
			 dependence; and
							(B)(i)which programs,
			 authorities, or policies have the effect of increasing oil consumption and oil
			 dependence or otherwise create barriers to reducing oil consumption and oil
			 dependence; and
							(ii)the manner by which the programs,
			 authorities, or policies—
								(I)have the effect of encouraging oil
			 consumption or oil dependence or otherwise create barriers to reducing oil
			 consumption and oil dependence; and
								(II)could be modified or eliminated to help
			 meet the goal of reducing oil consumption and oil dependence.
								(3)ContentsAt
			 a minimum, the national oil independence plan shall—
						(A)cover
			 implementation of the measures and programs established by this Act;
						(B)describe the
			 results and conclusions of the review conducted under paragraph (2);
						(C)as appropriate,
			 include—
							(i)the
			 use of programs, authorities, or policies described in paragraph (2)(A);
			 and
							(ii)if
			 existing authority allows, proposals to modify or eliminate programs,
			 authorities, or policies described in paragraph (2)(B);
							(D)include
			 recommendations to Congress for legislation that would further—
							(i)promote reductions
			 in oil consumption and oil dependence;
							(ii)reduce barriers
			 to reducing oil consumption and oil dependence; and
							(iii)help meet the
			 energy policy goals of the United States;
							(E)include a
			 timetable for achieving the national oil independence goal, including interim
			 targets on not less than a biennial basis;
						(F)a plan for
			 coordinating actions across the Federal Government, including measures
			 established under this Act, to ensure, to the maximum extent practicable, that
			 the national oil independence goal is met; and
						(G)a timeline for
			 issuing rules, Executive orders, or other policy instruments that will
			 implement the recommendations contained the national oil independence
			 plan.
						(e)Annual Requests
			 to CongressWhen submitting annual budget requests to Congress,
			 the President shall include—
					(1)requests for
			 sufficient funding for such programs as are necessary to meet the national oil
			 independence goal;
					(2)requests for
			 additional authority or changes to existing laws or authorities to implement
			 the national oil independence plan; and
					(3)a
			 report on the oil consumption and imports of the United States relative to the
			 national oil independence goal and the interim targets and timelines
			 established in the national oil independence plan.
					102.National Energy
			 Security Council
				(a)EstablishmentThere
			 is established in the Executive Office of the President a National Energy
			 Security Council.
				(b)MissionThe
			 mission of the Council shall be to assist and advise the President in—
					(1)setting and
			 meeting the national oil independence goal;
					(2)developing the
			 national oil independence plan and the requests described in section
			 101(e);
					(3)coordinating the
			 policies, programs, and activities of the Federal program in order to implement
			 the national oil independence plan and meet the national oil independence goal;
			 and
					(4)ensuring that
			 policy decisions and programs are consistent with the energy policy goals of
			 the United States.
					(c)MembershipThe
			 membership of the Council shall consist of—
					(1)the Secretary of
			 Energy;
					(2)the Secretary of
			 Transportation;
					(3)the
			 Administrator;
					(4)the Director of
			 the National Economic Council;
					(5)the Secretary of
			 Commerce;
					(6)the Secretary of
			 Labor;
					(7)the Secretary of
			 Agriculture;
					(8)the Chair of the
			 Council on Environmental Quality;
					(9)the Secretary of
			 Housing and Urban Development;
					(10)the Secretary of
			 State;
					(11)the Director of
			 the Office of Management and Budget; and
					(12)the Director of
			 the Office of Science and Technology Policy.
					(d)ChairThe
			 President shall act as Chair of the Council.
				(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $8,000,000 for each fiscal year.
				IIVehicle Fuel
			 Economy
			201.Fuel efficiency
			 standards and greenhouse gas emissions limitations
				(a)AutomobilesThe Secretary of Transportation, pursuant
			 to the authority provided under chapter 329 of title 49, United States Code,
			 and the Administrator of the Environmental Protection Agency, using the
			 authority provided under the Clean Air Act (42 U.S.C. 7401 et seq.), shall
			 promulgate joint regulations establishing fuel efficiency standards and
			 greenhouse gas emissions limitations for each class of automobiles subject to
			 regulations under such chapter and manufactured for each of model years 2017
			 through 2030 to maximize reductions in oil consumption and greenhouse gas
			 emissions consistent with the criteria under those authorities.
				(b)Fuel economy and
			 greenhouse gas emissions for nonroad vehicles
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Transportation and the Administrator of the
			 Environmental Protection Agency shall promulgate joint regulations establishing
			 fuel efficiency standards and greenhouse gas emissions limitations for nonroad
			 vehicles to maximize reductions in oil consumption and greenhouse gas
			 emissions.
					(2)Nonroad
			 vehiclesThe nonroad vehicles described in paragraph (1) shall
			 include—
						(A)passenger and
			 freight rail engines;
						(B)boat and other
			 marine engines; and
						(C)off-highway
			 construction vehicles.
						(3)Effective
			 dateThe standards and limitations established under paragraph
			 (1) shall take effect not earlier than 2 years after the date on which the
			 applicable regulations are promulgated.
					(4)Revisions and
			 updates to standardsThe Secretary of Transportation and the
			 Administrator shall establish a timeline for updating the standards and
			 limitations established under paragraph (1) to maximize reductions in oil
			 consumption and greenhouse gas emissions.
					IIIElectric vehicle
			 deployment
			301.FindingsCongress finds that—
				(1)the United States
			 is the largest consumer of petroleum in the world, consuming 19,500,000 barrels
			 per day of petroleum products during 2008;
				(2)high and volatile
			 international oil prices represent a significant and ongoing threat to the
			 economic and national security of the United States;
				(3)many of the
			 nations on which the United States relies for petroleum supplies or that
			 significantly affect the world petroleum market share neither the national
			 interest nor the values of the United States;
				(4)the United States
			 imports more than 50 percent of the petroleum needs of the country each
			 day;
				(5)in 2008, the net
			 deficit of the United States in petroleum trade amounted to more than
			 $380,000,000,000, or nearly 60 percent of the total trade deficit;
				(6)the transportation
			 sector of the United States accounts for over two-thirds of total national
			 petroleum consumption and is 94 percent reliant on petroleum;
				(7)the
			 electrification of the transportation sector represents a direct pathway to
			 significant reduction in petroleum dependence, because passenger cars and light
			 trucks account for more than 60 percent of the transportation petroleum demand
			 and more than 40 percent of total petroleum demand in the United States;
				(8)the
			 electrification of the transportation sector promotes national energy security
			 because the electric power sector uses a diverse range of domestic electricity
			 generation sources;
				(9)electric drive
			 vehicles, when running on electric power, produce no tailpipe emissions;
				(10)the deployment of
			 700,000 plug-in electric drive vehicles would result in a petroleum savings of
			 approximately 10,000,000 barrels per year compared to the annual petroleum
			 consumption as of the date of enactment of this Act;
				(11)in 2030, the
			 United States could feasibly deploy more than 100,000,000 plug-in electric
			 drive vehicles, which would result in a petroleum savings of more than
			 1,000,000,000 barrels of petroleum per year and greenhouse gas reductions of
			 over 300,000,000 tons of carbon dioxide compared to the annual petroleum
			 consumption and greenhouse gas emissions as of the date of enactment of this
			 Act; and
				(12)a targeted
			 deployment program for plug-in electric drive vehicles that is focused on
			 competitively selected deployment communities—
					(A)is a critical
			 component of a comprehensive effort to speed plug-in electric drive vehicle
			 penetration rates;
					(B)will contribute to
			 the larger national effort to deploy plug-in electric drive vehicles;
					(C)will inform best
			 practices for the wide-scale deployment of plug-in electric drive vehicles;
			 and
					(D)will substantially
			 reduce the oil consumption of the United States.
					302.DefinitionsIn this title:
				(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
				(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of motor vehicles propelled by electricity, including electrical
			 panel upgrades, wiring, conduit, trenching, pedestals, and related
			 equipment.
				(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 315.
				(4)Deployment
			 communityThe term deployment community means a
			 community selected by the Secretary to be part of the targeted plug-in electric
			 drive vehicles deployment communities program under section 307.
				(5)Electric drive
			 vehicleThe term electric drive vehicle means a
			 vehicle that—
					(A)(i)is—
							(I)a
			 light-duty vehicle (as the term is defined in section 86.1803–01 of title 40,
			 Code of Federal Regulations, as in effect as of the date of enactment of this
			 Act) that draws motive power from a battery with a capacity of at least 4
			 kilowatt-hours;
							(II)a heavy-duty
			 vehicle (as the term is defined in section 86.1803–01 of title 40, Code of
			 Federal Regulations, as in effect as of the date of enactment of this Act) with
			 a gross vehicle weight rating greater than 8,500 pounds and less than 14,000
			 pounds that draws motive power from a battery with a capacity of at least 8
			 kilowatt-hours;
							(III)a heavy-duty
			 vehicle (as the term is defined in section 86.1803–01 of title 40, Code of
			 Federal Regulations, as in effect as of the date of enactment of this Act) with
			 a gross vehicle weight rating greater than 14,000 pounds and less than 33,000
			 pounds that draws motive power from a battery with a capacity of at least 15
			 kilowatt-hours; or
							(IV)a heavy-duty
			 vehicle (as the term is defined in section 86.1803–01 of title 40, Code of
			 Federal Regulations, as in effect as of the date of enactment of this Act) with
			 a gross vehicle weight rating greater than 33,000 pounds that draws motive
			 power from a battery with a capacity of at least 20 kilowatt-hours; and
							(ii)can
			 be recharged from an external source of electricity for motive power; or
						(B)is a motor vehicle
			 (as the term is defined in section 216 of the Clean Air Act (42 U.S.C. 7550))
			 that draws motive power from a fuel cell (as the term is defined in section 803
			 of the Spark M. Matsunaga Hydrogen Act of 2005 (42 U.S.C. 16152)).
					(6)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
				(7)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
				(8)Plug-in electric
			 drive vehicle
					(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
					(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
						(i)a
			 low speed plug-in electric drive vehicles that meet the Federal Motor Vehicle
			 Safety Standards described in section 571.500 of title 49, Code of Federal
			 Regulations (or successor regulations); and
						(ii)any
			 other motor vehicles that can be recharged from an external source of motive
			 power and that is authorized to travel on the Federal-aid system of
			 highways.
						(9)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 312.
				(10)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(11)Task
			 forceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 316.
				303.National
			 electric drive vehicle deployment program
				(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
				(b)GoalsThe
			 goals of the national program described in subsection (a) include—
					(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
					(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
					(3)the facilitation
			 of the rapid deployment of plug-in electric drive vehicles;
					(4)the achievement of
			 significant market penetrations by plug-in electric drive vehicles
			 nationally;
					(5)the establishment
			 of models for the rapid deployment of plug-in electric drive vehicles
			 nationally, including models for the deployment of residential, private, and
			 publicly available charging infrastructure;
					(6)the increase of
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
					(7)the encouragement
			 of the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(8)the facilitation
			 of the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining grid system
			 performance and reliability;
					(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
					(10)the support of
			 workforce training across the United States relating to plug-in electric drive
			 vehicles.
					(c)DutiesIn
			 carrying out this title, the Secretary shall—
					(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
					(2)perform national
			 assessments of the potential deployment of plug-in electric drive
			 vehicles;
					(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
					(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
					(5)carry out
			 workforce training under section 306;
					(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 307; and
					(7)in conjunction
			 with the Task Force, make recommendations to Congress and the President on
			 methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
					(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
					(1)a
			 description of the progress made by—
						(A)the technical
			 assistance program under section 305; and
						(B)the workforce
			 training program under section 306; and
						(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this title.
					(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
					(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 307; and
					(2)any other
			 educational information that the Secretary determines to be appropriate.
					(f)Authorization of
			 appropriationsFor the period of fiscal years 2011 through 2016,
			 there are authorized to be appropriated $100,000,000 to carry out sections 303
			 through 305.
				304.National
			 assessment and plan
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall carry out a national assessment and develop a
			 national plan for plug-in electric drive vehicle deployment that
			 includes—
					(1)an assessment of
			 the maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
					(2)the establishment
			 of national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
					(3)a
			 plan for integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 307 to prepare
			 communities across the Nation for the rapid deployment of plug-in electric
			 drive vehicles;
					(4)a
			 plan for providing technical assistance to communities across the United States
			 to prepare for plug-in electric drive vehicle deployment;
					(5)a
			 plan for quantifying the reduction in petroleum consumption and the net impact
			 on greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles; and
					(6)in consultation
			 with the Task Force, any recommendations to the President and to Congress for
			 changes in Federal programs (including laws, regulations, and
			 guidelines)—
						(A)to better promote
			 the deployment of plug-in electric drive vehicles; and
						(B)to reduce barriers
			 to the deployment of plug-in electric drive vehicles.
						(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 307 and other relevant data to update the plan to reflect real world market
			 conditions.
				305.Technical
			 assistance
				(a)Technical
			 assistance to State, local, and tribal governments
					(1)In
			 generalIn carrying out this
			 title, the Secretary shall provide, at the request of a Governor, mayor, county
			 executive, or other appropriate official (or the designee of such an official),
			 technical assistance to a State, local, or tribal government to assist with the
			 deployment of plug-in electric drive vehicles.
					(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
						(A)training on codes
			 and standards for building and safety inspectors;
						(B)training on best
			 practices for expediting permits and inspections;
						(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
						(D)the dissemination
			 of information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
						(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
						(A)communities that
			 have established public and private partnerships, including partnerships
			 comprised of—
							(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
							(ii)relevant
			 generators and distributors of electricity;
							(iii)public utility
			 commissions;
							(iv)departments of
			 public works and transportation;
							(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately-owned
			 parking lots or structures and commercial entities with public access
			 locations);
							(vi)plug-in electric
			 drive vehicle manufacturers or retailers;
							(vii)third-party
			 providers of charging infrastructure or services;
							(viii)owners of any
			 major fleet that will participate in the program;
							(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
							(x)other existing
			 community coalitions recognized by the Department of Energy;
							(B)communities that,
			 as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
							(i)have
			 documented waiting lists to purchase plug-in electric drive vehicles;
							(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
							(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
							(C)communities that
			 have shown a commitment to serving diverse consumer charging infrastructure
			 needs, including the charging infrastructure needs for single-family and
			 multifamily housing and public and privately owned commercial infrastructure;
			 and
						(D)communities that
			 have established regulatory and educational efforts to facilitate consumer
			 acceptance of electric drive vehicles, including by—
							(i)adopting (or being
			 in the process of adopting) streamlined permitting and inspections processes
			 for residential charging infrastructure; and
							(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other Web sites.
							(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
						(A)the program
			 established by section 307;
						(B)the activities
			 carried out by the Task Force; and
						(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
						(5)Grants
						(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments to assist the governments—
							(i)in
			 preparing a community deployment plan under section 307; and
							(ii)in
			 preparing and implementing programs that support the deployment of plug-in
			 electric drive vehicles.
							(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
						(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
							(i)to
			 develop a community deployment plan that shall be submitted to the next
			 available competition under section 307; and
							(ii)to
			 carry out activities that encourage the deployment of plug-in electric drive
			 vehicles, including—
								(I)planning for and installing charging
			 infrastructure, particularly to develop and demonstrate diverse and
			 cost-effective planning, installation, and operations options for deployment of
			 single family and multifamily residential, workplace, and publicly available
			 charging infrastructure;
								(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
								(III)workforce
			 training, including the training of permitting officials;
								(IV)public education
			 described in the proposed marketing plan;
								(V)shifting State,
			 local, or tribal government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing alternative fueled fleet vehicles acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
								(VI)any other
			 activities, as determined to be necessary by the Secretary.
								(D)CriteriaThe Secretary shall develop and publish
			 criteria for the selection of technical assistance grants, including
			 requirements for the submission of applications under this paragraph.
						(E)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this paragraph.
						(b)Updating model
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
					(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary, in consultation with
			 the American Society of Heating, Refrigerating and Air-Conditioning Engineers,
			 the International Code Council, and any other organizations that the Secretary
			 determines to be appropriate, shall develop and publish guidance for—
						(A)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
						(B)model construction
			 permitting or inspection processes that allow for the expedited installation of
			 charging infrastructure for purchasers of plug-in electric drive vehicles
			 (including a permitting process that allows a vehicle purchaser to have
			 charging infrastructure installed not later than 1 week after a request);
			 and
						(C)model zoning,
			 parking rules, or other local ordinances that—
							(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
							(ii)allow for access
			 to publicly available charging infrastructure.
							(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 307 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
					(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
					306.Workforce
			 training
				(a)Maintenance and
			 support
					(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
					(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
					(3)ScopeTraining
			 funded under this subsection shall include training for—
						(A)first
			 responders;
						(B)electricians and
			 contractors who will be installing infrastructure;
						(C)engineers;
						(D)code inspection
			 officials; and
						(E)dealers and
			 mechanics.
						(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $150,000,000 to carry out this section.
				307.Targeted
			 electric drive vehicle deployment communities program
				(a)Establishment
					(1)In
			 generalThere is established within the national electric drive
			 deployment program established under section 303 a targeted electric drive
			 vehicle deployment communities program (referred to in this section as the
			 Program).
					(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
					(3)Phase 1
						(A)In
			 generalThe Secretary shall establish a competitive process to
			 select phase 1 deployment communities for the Program.
						(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
						(C)SelectionNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 select the phase 1 deployment communities under this paragraph.
						(D)TerminationPhase
			 1 of the Program shall be carried out for a 3-year period beginning on the date
			 funding under this title is first provided to the deployment community.
						(4)Phase
			 2Not later than 3 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the success of
			 phase 1 and, if, based on the phase 1 analysis, the Secretary determines that a
			 phase 2 program is warranted, makes recommendations and describes a plan for
			 phase 2, including—
						(A)recommendations
			 regarding—
							(i)the
			 number of additional deployment communities that should be selected;
							(ii)the
			 manner in which criteria for selection should be updated;
							(iii)the manner in
			 which incentive structures for phase 2 deployment should be changed; and
							(iv)whether other
			 forms of onboard energy storage for electric drive vehicles, such as fuel
			 cells, should be included in phase 2; and
							(B)a request for
			 appropriations to implement phase 2 of the Program.
						(b)GoalsThe
			 goals of the Program are—
					(1)to facilitate the
			 rapid deployment of plug-in electric drive vehicles, including—
						(A)the deployment of
			 400,000 plug-in electric drive vehicles in phase 1 in the deployment
			 communities selected under paragraph (2);
						(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
						(C)the achievement of
			 significant market penetration nationally;
						(2)to establish models for the rapid
			 deployment of plug-in electric drive vehicles nationally, including for the
			 deployment of single-family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
					(3)to increase
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
					(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
					(5)to demonstrate the
			 integration of plug-in electric drive vehicles into electricity distribution
			 systems and the larger electric grid while maintaining or improving grid system
			 performance and reliability;
					(6)to demonstrate
			 protocols and communication standards that facilitate vehicle integration into
			 the grid and provide seamless charging for consumers traveling through multiple
			 utility distribution systems;
					(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential,
			 workplace, and publicly available infrastructure to support plug-in electric
			 drive vehicles;
					(8)to collect
			 comprehensive data on the purchase and use of plug-in electric vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
					(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
					(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
					(c)Phase 1
			 deployment community selection criteria
					(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
					(2)SelectionIn
			 selecting communities under this section, the Secretary—
						(A)shall ensure, to
			 the maximum extent practicable, that—
							(i)the combination of selected communities is
			 diverse in population density, demographics, urban and suburban composition,
			 typical commuting patterns, climate, and type of utility (including
			 investor-owned, publicly owned, cooperatively owned, distribution-only, and
			 vertically integrated utilities);
							(ii)the
			 combination of selected communities is diverse in geographic distribution, and
			 at least 1 deployment community is located in each Petroleum Administration for
			 Defense District;
							(iii)at
			 least 1 community selected has a population of less than 125,000;
							(iv)grants are of a sufficient amount such that
			 each deployment community will achieve significant market penetration;
			 and
							(v)the
			 deployment communities are representative of other communities across the
			 United States;
							(B)is encouraged to
			 select a combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
						(C)in addition to the
			 criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share; and
						(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
						(3)Criteria
						(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
						(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
							(i)goals for—
								(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
								(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles; and
								(III)the adoption of
			 plug-in electric drive vehicles (including medium- or heavy-duty vehicles) in
			 private and public fleets during the 3-year duration of the Program;
								(ii)data that
			 demonstrate that——
								(I)the public is likely to embrace plug-in
			 electric drive vehicles, which may include—
									(aa)the
			 quantity of plug-in electric drive vehicles purchased;
									(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
									(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
									(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
									(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
								(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
							(iv)a
			 community deployment plan for the deployment of plug-in electric drive
			 vehicles, charging infrastructure, and services in the deployment
			 community;
							(v)assurances that a majority of the vehicle
			 deployments anticipated in the plan will be for personal vehicles authorized to
			 travel on the United States Federal-aid system of highways, and secondarily,
			 private, or public sector plug-in electric drive fleet vehicles, but may also
			 include—
								(I)medium- and
			 heavy-duty hybrid vehicles;
								(II)low speed plug-in
			 electric drive vehicles that meet Federal Motor Vehicle Safety Standards
			 described in section 571.500 of title 49, Code of Federal Regulations;
			 and
								(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
								(vi)any
			 other merit-based criteria, as determined by the Secretary.
							(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
						(A)a proposed level
			 of cost sharing in accordance with subsection (d)(2)(C);
						(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
							(i)a
			 list of stakeholders that includes—
								(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
								(II)all relevant
			 generators and distributors of electricity;
								(III)State utility
			 regulatory authorities;
								(IV)departments of
			 public works and transportation;
								(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
								(VI)plug-in electric
			 drive vehicle manufacturers or retailers;
								(VII)third-party
			 providers of residential, private, and publicly available charging
			 infrastructure or services;
								(VIII)owners of any
			 major fleet that will participate in the program;
								(IX)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
								(X)as appropriate,
			 other existing community coalitions recognized by the Department of
			 Energy;
								(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
							(iii)a
			 clear description of the role and responsibilities of each stakeholder;
			 and
							(iv)a
			 plan for continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
							(C)a description of
			 the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
						(D)a plan for
			 deploying residential, private, and publicly available charging infrastructure,
			 including—
							(i)an assessment of the number of consumers
			 who will have access to private residential charging infrastructure in
			 single-family or multifamily residences;
							(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
							(iii)an
			 assessment of the number of consumers who will have access to workplace
			 charging infrastructure;
							(iv)a
			 plan for ensuring that the charging infrastructure be able to send and receive
			 the information needed to interact with the grid and be compatible with smart
			 grid technologies to the extent feasible;
							(v)an
			 estimate of the number and dispersion of publicly and privately owned charging
			 stations that will be publicly or commercially available;
							(vi)an
			 estimate of the quantity of charging infrastructure that will be privately
			 funded or located on private property; and
							(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
								(I)commonly accepted
			 by industry at the time the equipment is being acquired; or
								(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
								(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
						(F)descriptions of
			 updated building codes (or a plan to update building codes before or during the
			 grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
						(G)descriptions of
			 updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
						(H)descriptions of
			 updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
						(I)a plan to ensure
			 that each resident in a deployment community who purchases and registers a new
			 plug-in electric drive vehicle throughout the duration of the deployment
			 community receives a minimum of $2,500 in consumer benefits, in addition to any
			 Federal incentives, that may include—
							(i)a
			 rebate of part of the purchase price of the vehicle;
							(ii)reductions in
			 sales taxes or registration fees;
							(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
							(iv)rebates or
			 reductions in State or local toll road access charges;
							(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
						(K)a proposed plan
			 for making necessary utility and grid upgrades, including economically sound
			 and cybersecure information technology upgrades and employee training, and a
			 plan for recovering the cost of the upgrades;
						(L)a description of
			 utility, grid operator, or third-party charging service provider, policies and
			 plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
							(i)rate
			 structures or provisions and billing protocols for the charging of plug-in
			 electric drive vehicles;
							(ii)analysis of
			 potential impacts to the grid;
							(iii)plans for using information technology or
			 third-party aggregators—
								(I)to minimize the
			 effects of charging on peak loads;
								(II)to enhance
			 reliability; and
								(III)to provide other
			 grid benefits;
								(iv)plans for working
			 with smart grid technologies or third-party aggregators for the purposes of
			 smart charging and for allowing 2-way communication and electricity
			 movement;
							(M)a deployment
			 timeline;
						(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
						(O)a description of the manner in which any
			 grant funds applied for under subsection (d) will be used and the proposed
			 local cost share for the funds;
						(P)a plan to ensure
			 that transmission and distribution infrastructure investment costs are
			 minimized for utility customers;
						(Q)a plan to
			 encourage vehicle charging during off peak hours and to minimize the need for
			 new electrical generating capacity builds; and
						(R)a plan to maximize
			 the use of renewable energy in plug-in electric vehicle charging.
						(d)Phase 1
			 applications and grants
					(1)Applications
						(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of the selection criteria described in subsection (c)(3), any
			 State, tribal, or local government, or group of State, tribal, or local
			 governments, may apply to the Secretary to become a deployment
			 community.
						(B)Joint
			 sponsorship
							(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
							(ii)Disbursement of
			 grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
							(2)Grants
						(A)In
			 generalIn each application, the applicant may request up to
			 $250,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
						(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
							(i)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
							(ii)updating building
			 codes, zoning or parking rules, or permitting or inspection processes as
			 described in subparagraphs (F), (G), and (H) of subsection (c)(4);
							(iii)reducing the
			 cost and increasing the consumer adoption of plug-in electric drive vehicles
			 through incentives as described in subsection (c)(4)(I);
							(iv)workforce
			 training, including training of permitting officials;
							(v)public education
			 and marketing described in the proposed marketing plan;
							(vi)shifting State, tribal, or local government
			 fleets to plug-in electric drive vehicles, at a rate in excess of the existing
			 alternative fueled fleet vehicle acquisition requirements for Federal fleets
			 under section 303(b)(1)(D) of the Energy Policy Act of 1992 (42 U.S.C.
			 13212(b)(1)(D)); and
							(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K);
							(C)Cost-sharing
							(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
							(ii)Non-Federal
			 sourcesThe Secretary shall—
								(I)determine the
			 appropriate cost share for each selected applicant; and
								(II)require that not
			 less than 20 percent of the cost of an activity funded by a grant under this
			 paragraph be provided by a non-Federal source.
								(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
							(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
								(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
									(aa)cash;
									(bb)personnel
			 costs;
									(cc)the
			 value of a service, other resource, or third-party in-kind contribution
			 determined in accordance with the applicable circular of the Office of
			 Management and Budget;
									(dd)indirect costs or
			 facilities and administrative costs; or
									(ee)any
			 funds received under the power program of the Tennessee Valley Authority or any
			 Power Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
									(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
								(III)shall not
			 include—
									(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
									(bb)proceeds from the
			 prospective sale of an asset of an activity; or
									(cc)other
			 appropriated Federal funds.
									(v)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
							(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this Act in any entity, including the
			 United States.
							(3)SelectionNot
			 later than 120 days after the application deadline established under paragraph
			 (1), the Secretary shall announce the names of the deployment communities
			 selected under this subsection.
					(e)Reporting
			 requirements
					(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
						(A)determine what
			 data will be required to be collected by participants in deployment communities
			 and submitted to the Department to allow for analysis of the deployment
			 communities;
						(B)provide for the
			 protection of consumer privacy, as appropriate; and
						(C)develop metrics to
			 determine the success of the deployment communities.
						(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
					(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
						(A)a description of
			 the status of—
							(i)the
			 deployment communities and the implementation of the deployment plan of each
			 deployment community;
							(ii)the
			 rate of vehicle manufacturing deployment and market penetration of plug-in
			 electric drive vehicles; and
							(iii)the deployment
			 of residential and publicly available infrastructure;
							(B)a description of
			 the challenges experienced and lessons learned from the program to date,
			 including the activities described in subparagraph (A); and
						(C)an analysis of the
			 data collected under this subsection.
						(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
				(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,002,000.
				(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
					(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
					(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
					308.Modifications
			 to tax credits
				(a)Credit for new
			 qualified plug-In electric drive motor vehicles
					(1)Transferability
						(A)In
			 generalSubsection (c) of section 30D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(3)Refundable
				personal credit
									(A)In
				generalFor purposes of this title, in the case of a qualified
				deployment community taxpayer, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1) and without regard
				to paragraph (2)(B)) shall be treated as a credit allowable under subpart C for
				such taxable year (and not allowed under subsection (a)), and paragraph (2)
				shall not apply to such credit.
									(B)Qualified
				deployment community taxpayerFor purposes of subparagraph (A),
				the term qualified deployment community taxpayer means a
				taxpayer—
										(i)who purchases a
				new qualified plug-in electric drive motor vehicle to which paragraph (1) does
				not apply, and
										(ii)who resides
				within, and registers such vehicle in, a deployment community selected by the
				Secretary under the Targeted Electric Vehicles Deployment Communities Program
				under section 307 of the Oil Independence for a Stronger America Act of
				2010.
										For
				purposes of the preceding sentence, such a deployment community shall only be
				treated as a deployment community after the date on which such community is so
				selected (without regard to the date on which any funds under such Act are
				provided with respect to such community) and before the date on which Phase 1
				of such program terminates.(C)Refundable
				credit may be transferred
										(i)In
				generalA qualified deployment community taxpayer may, in
				connection with the purchase of a new qualified plug-in electric drive motor
				vehicle, transfer any refundable credit described in subparagraph (A)—
											(I)to any person who
				is in the trade or business of selling new qualified plug-in electric drive
				motor vehicles and who sold such vehicle to the taxpayer, or
											(II)to any person who
				is in the trade or business of financing the sales of new qualified plug-in
				electric drive motor vehicles and who financed the taxpayer’s purchase of such
				vehicle.
											(ii)DisclosureA
				qualified deployment community taxpayer may transfer a refundable credit
				described in subparagraph (A) to a person described in clause (i)(I) only if
				such person clearly discloses to such taxpayer, through the use of a window
				sticker attached to the new qualified plug-in electric drive motor
				vehicle—
											(I)the amount of the
				refundable credit described in subparagraph (A) with respect to such vehicle,
				and
											(II)a notification
				that the taxpayer will not be eligible for any credit under any other section
				of this title with respect to such vehicle unless the taxpayer elects not to
				have this section apply with respect to such vehicle.
											(iii)CertificationA
				transferee of a refundable credit described in subparagraph (A) may not claim
				such credit unless such claim is accompanied by a certification to the
				Secretary that the transferee reduced the price the taxpayer paid or the
				balance due to the financier, whichever is applicable, for the new qualified
				plug-in electric drive motor vehicle by the entire amount of such refundable
				credit.
										(iv)Consent
				required for revocationAny transfer under clause (i) may be
				revoked only with the consent of the Secretary.
										(v)Special rule for
				bulk purchasersA qualified deployment community taxpayer who
				purchases 10 or more new qualified plug-in electric drive motor vehicles during
				the taxable year may transfer a refundable credit described in subparagraph (A)
				to any person.
										(vi)RegulationsThe
				Secretary may prescribe such regulations as necessary—
											(I)to ensure that any
				refundable credit described in clause (i) is claimed once and not retransferred
				by a transferee, and
											(II)to provide a
				mechanism by which the transferee may claim and receive the credit within 3
				months of the sale of the new qualified plug-in electric drive motor
				vehicle.
											.
						(B)Display of
			 credit informationSection 32908(b)(1) of title 49, United States
			 Code, is amended—
							(i)by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G);
			 and
							(ii)by
			 inserting after subparagraph (D) the following new subparagraph:
								
									(E)the amount of the
				new qualified plug-in electric drive motor vehicle credit allowable with
				respect to the sale of the automobile under section 30D of the Internal Revenue
				Code of 1986 (26 U.S.C.
				30D).
									.
							(2)Increased credit
			 for taxpayers in deployment communitiesSubsection (f) of section
			 30D of such Code is amended by adding at the end the following new
			 paragraph:
						
							(8)Increased credit
				for taxpayers in deployment communitiesIn the case of a
				qualified deployment community taxpayer (within the meaning of subsection
				(c)(3)(B)), subsection (b)(2) shall be applied by substituting
				$5,000 for
				$2,500.
							.
					(3)Increased per
			 manufacturer capParagraph (2) of section 30D(e) of such Code is
			 amended by striking 200,000 and inserting
			 300,000.
					(4)Extension and
			 modification of new qualified hybrid motor vehicle credit
						(A)ExtensionParagraph
			 (3) of section 30B(k) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2016.
						(B)Qualified
			 incremental hybrid costClause (iii) of section 30B(d)(2)(B) of
			 such Code is amended by striking does not exceed— and all that
			 follows and inserting “does not exceed—
							
								(I)$15,000, if such
				vehicle has a gross vehicle weight rating of not more than 14,000
				pounds,
								(II)$30,000, if such
				vehicle has a gross vehicle weight rating of more than 14,000 pounds but not
				more than 26,000 pounds,
								(III)$60,000, if such
				vehicle has a gross vehicle weight rating of more than 26,000 pounds but not
				more than 33,000 pounds, and
								(IV)$100,000, if such
				vehicle has a gross vehicle weight rating of more than 33,000
				pounds.
								.
						(C)Applicable
			 percentage for heavy trucks achieving 20 percent increase in city fuel
			 economyClause (ii) of section 30B(d)(2)(B) of such Code is
			 amended by redesignating subclauses (I), (II), and (III) as subclauses (II),
			 (III), and (IV), respectively, and by inserting before subclause (II) (as so
			 redesignated) the following new subclause:
							
								(I)10 percent in the
				case of a vehicle to which clause (iii)(IV) applies if such vehicle achieves an
				increase in city fuel economy relative to a comparable vehicle of at least 20
				percent but less than 30
				percent.
								.
						(D)Dollar
			 limitationSubparagraph (B) of section 30B(d)(2) of such Code is
			 amended by adding at the end the following new clause:
							
								(vi)LimitationThe
				amount allowed as a credit under subsection (a)(3) with respect to a vehicle by
				reason of clause (i) of this subparagraph shall not exceed
				$24,000.
								.
						(E)Heavy electric
			 vehiclesParagraph (3) of section 30B(d) of such Code is amended
			 by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and
			 (E), respectively, and by inserting after subparagraph (A) the following new
			 subparagraph:
							
								(B)Heavy electric
				vehiclesIn the case of a vehicle with a gross vehicle weight
				rating of not less than 8,500 pounds, the term new qualified hybrid motor
				vehicle includes a motor vehicle—
									(i)which draws
				propulsion energy exclusively from a rechargeable energy storage system,
				and
									(ii)which meets the
				requirements of clauses (iii), (v), (vi), and (vii) of subparagraph
				(A).
									.
						(F)Credits may be
			 transferredSubsection (d) of section 30B of such Code is amended
			 by adding at the end the following new paragraph:
							
								(4)Transferability
				of credit
									(A)In
				generalA taxpayer who places in service any vehicle may transfer
				the credit allowed under this subsection with respect to such vehicle through
				an assignment to the seller of such vehicle. Such transfer may be revoked only
				with the consent of the Secretary.
									(B)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
									.
						(b)Credit for
			 alternative fuel vehicle refueling property
					(1)Extension of
			 increased credit for electricity
						(A)In
			 generalParagraph (6) of section 30C(e) of such Code is
			 amended—
							(i)by
			 striking During 2009 and
			 2010 in the heading and inserting
			 During certain taxable
			 years;
							(ii)by
			 striking and before January 1, 2011;
							(iii)by
			 inserting , which is placed in service before January 1, 2011 (before
			 January 1, 2017, in the case of property which relates to electricity)
			 after hydrogen in subparagraph (A); and
							(iv)by
			 inserting , which is placed in service before January 1, 2011
			 after hydrogen in subparagraph (B).
							(B)Extension of
			 creditSubsection (g) of section 30C of such Code is
			 amended—
							(i)by
			 striking and at the end of paragraph (1);
							(ii)by
			 redesignating paragraph (2) as paragraph (3); and
							(iii)by
			 inserting after paragraph (1) the following new paragraph:
								
									(2)in the case of
				property relating to electricity, after December 31, 2016,
				and
									.
							(2)Modification of
			 cost provisionsSubsection (e) of section 30C of such Code is
			 amended by adding at the end the following new paragraph:
						
							(7)Installation of
				electricity propertyIn the case of any qualified alternative
				fuel vehicle refueling property which relates to electricity, for purposes of
				subsection (a), the cost of such property shall include the cost of the
				original installation of such
				property.
							.
					(3)Transferability
			 of creditSection 30C(e) of such Code, as amended by paragraph
			 (2), is amended by adding at the end the following new paragraph:
						
							(8)Transferability
				of credit
								(A)In
				generalA person who places any qualified alternative fuel
				vehicle refueling property in service may transfer the credit under this
				section through an assignment to any other person. Such transfer may be revoked
				only with the consent of the Secretary.
								(B)CertificationA
				transferee of a credit described in subparagraph (A) may not claim such credit
				unless such claim is accompanied by a certification to the Secretary that the
				transferee reduced the price the transferor paid for the qualified alternative
				fuel vehicle refueling property by the entire amount of such credit.
								(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that the
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				309.Qualified
			 plug-in electric drive motor vehicle refueling property bonds
				(a)In
			 generalParagraph (1) of section 54A(d) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 or at the end of subparagraph (D);
					(2)by inserting
			 or at the end of subparagraph (E); and
					(3)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)a qualified
				plug-in electric drive motor vehicle refueling property
				bond,
							.
					(b)Qualified
			 purposeSubparagraph (C) of section 54A(d)(2) of such Code is
			 amended—
					(1)by striking
			 and at the end of clause (iv);
					(2)by striking the
			 period at the end of clause (v) and inserting , and; and
					(3)by adding at the
			 end the following new clause:
						
							(vi)in the case of a
				qualified plug-in electric drive motor vehicle refueling property bond, a
				purpose specified in section
				54G(a)(1).
							.
					(c)Bonds
			 allowedSubpart I of part IV of subchapter A of chapter 1 of such
			 Code is amended by adding at the end the following new section:
					
						54G.Qualified
				plug-in electric drive motor vehicle refueling property bonds
							(a)Qualified
				plug-In electric drive motor vehicle refueling property bondFor
				purposes of this subpart, the term qualified plug-in electric drive motor
				vehicle refueling property bond means any bond issued as part of an
				issue if—
								(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by a qualified issuer for 1 or more qualified plug-in
				electric drive motor vehicle refueling properties,
								(2)the bond is issued
				by a qualified issuer, and
								(3)the issuer
				designates such bond for purposes of this section.
								(b)Reduced credit
				amountNotwithstanding paragraph (2) of section 54A(b), the
				annual credit determined with respect to any qualified plug-in electric drive
				motor vehicle refueling property bond is 70 percent of the amount which would
				(but for this subsection) otherwise be determined under such paragraph with
				respect to such bond.
							(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
							(d)National
				limitation on amount of bonds designatedThere is a national
				qualified plug-in electric drive motor vehicle refueling property bond
				limitation of $1,000,000,000.
							(e)AllocationsThe
				Secretary shall make allocations of the amount of the national qualified
				plug-in electric drive motor vehicle refueling property bond limitation
				described in subsection (d) among purposes described in subsection (a)(1) in
				such manner as the Secretary determines appropriate.
							(f)DefinitionsFor
				purposes of this section—
								(1)Qualified
				plug-in electric drive motor vehicle refueling propertyThe term
				qualified plug-in electric drive motor vehicle refueling property
				means any qualified alternative fuel vehicle refueling property (within the
				meaning of section 30C) which relates to electricity.
								(2)Qualified
				issuer
									(A)In
				generalThe term qualified issuer means a public
				power provider, a cooperative electric company, or a governmental body.
									(B)Denial of double
				benefitWith respect to any issue, the term qualified
				issuer shall not include any entity to which a credit under section 30C
				is allowed for the taxable year in which such issue is issued.
									(C)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
									(D)Public power
				providerThe term public power provider means a
				State utility that has a service obligation to end-users or to a distribution
				utility (within the meaning of section 217 of the Federal Power Act, as in
				effect on the date of the enactment of this section).
									(E)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or an organization described in section
				1381(a)(2)(C).
									.
				(d)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 54G. Qualified plug-in electric drive
				motor vehicle refueling property
				bonds.
						
						.
				(e)Effective
			 dateThe amendments made by subsections (a), (b), (c), and (d)
			 shall apply to obligations issued after the date of the enactment of this
			 Act.
				(f)Loan
			 guarantees
					(1)In
			 generalSection 1705 of the Energy Policy Act of 2005 (42 U.S.C.
			 16516) is amended—
						(A)in subsection (a),
			 by adding at the end the following:
							
								(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if such charging infrastructure will be operational prior to
				December 31, 2016.
								;
				and
						(B)by striking
			 subsection (e) and inserting the following:
							
								(e)SunsetThe
				authority to enter into guarantees under this section shall expire on September
				30, 2011, except that for projects described in subsection (a)(4), the
				authority to enter into guarantees shall expire on December 31,
				2016.
								.
						310.Utility
			 planning for plug-in electric drive vehicles
				(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
					(1)in section 111(d)
			 (16 U.S.C. 2621(d)), by adding at the end the following:
						
							(20)Plug-in
				electric drive vehicle planning
								(A)Utility plan for
				plug-in electric drive vehicles
									(i)In
				generalEach electric utility shall develop a plan to support the
				use of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
									(ii)RequirementsA
				plan under clause (i) shall investigate—
										(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
										(II)the potential impacts that the various
				levels of penetration and charging scenarios (including charging rates and
				daily hours of charging) would have on generation, distribution infrastructure,
				and the operation of the transmission grid; and
										(III)the role of
				third parties in providing reliable and economical charging services.
										(iii)WaiverAn
				electric utility that determines that the electric utility will have no
				meaningful penetration of plug-in electric drive vehicles during the 5-year
				period beginning on the date of enactment of this paragraph may petition the
				Secretary to waive clause (i) for 5 years.
									(iv)Updates
										(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
										(II)Resubmission of
				waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				resubmit the waiver.
										(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
									(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				nonregulated utility shall—
									(i)participate in any
				local plan for the deployment of recharging infrastructure in communities
				located in the footprint of the authority or utility;
									(ii)require that
				charging infrastructure deployed be interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
									(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
									(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				nonregulated utility may consider whether, and to what extent, to allow cost
				recovery for plans and implementation of
				plans.
								;
					(2)in section 112(b)
			 (16 U.S.C. 2622(b), by adding at the end the following:
						
							(7)(A)Not later than 2 years
				after the date of enactment of this paragraph, each State regulatory authority
				(with respect to each electric utility for which it has ratemaking authority)
				and each nonregulated utility shall commence the consideration referred to in
				section 111, or set a hearing date for consideration, with respect to the
				standards established by paragraph (20) of section 111(d).
								(B)Not later than 3 years after the date
				of the enactment of this paragraph, each State regulatory authority (with
				respect to each electric utility for which it has ratemaking authority), and
				each nonregulated electric utility, shall complete the consideration, and shall
				make the determination, referred to in section 111 with respect to the
				standards established by paragraph (20) of section
				111(d).
								;
					(3)in section 112(c)
			 (16 U.S.C. 2622(c))—
						(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
							
								(1)In
				generalEach
				State
								;
						(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
							
								(2)Specific
				standards
									(A)Net metering and
				fossil fuel generation efficiencyIn the
				case
									;
						(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
							
								(B)Time-based
				metering and communicationsIn the
				case
								;
						(D)in the fourth
			 sentence—
							(i)by
			 striking In the case and inserting the following:
								
									(C)InterconnectionIn
				the case
									;
				and
							(ii)by
			 striking paragraph (15) and inserting paragraph (15) of
			 section 111(d);
							(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
							
								(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
								;
				and
						(F)by adding at the
			 end the following:
							
								(E)Plug-in electric
				drive vehicle planningIn the case of the standards established
				by paragraph (20) of section 111(d), the reference contained in this subsection
				to the date of enactment of this Act shall be deemed to be a reference to the
				date of enactment of that paragraph.
								;
				and
						(4)in section 112(d)
			 (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
					(b)Report
					(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third-party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
						(A)accommodation for
			 billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
						(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
						(C)integration of
			 plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
						(D)any other barriers
			 to installing sufficient and appropriate charging infrastructure.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes information on—
						(A)the issues and
			 model solutions described in paragraph (1); and
						(B)any other issues
			 that the Task Force and Secretary determine to be appropriate
						311.Federal
			 fleets
				(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
					(1)is an alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13218)); and
					(2)shall be accounted
			 for under Federal fleet management reporting requirements, not under Federal
			 building management reporting requirements.
					(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act, and every 3 years thereafter, the Federal Energy Management Program
			 and the General Services Administration, in consultation with the Task Force,
			 shall complete an assessment of Federal Government fleets, including the Postal
			 Service and the Department of Defense, and submit a report to Congress that
			 describes—
					(1)for each Federal
			 agency, which types of vehicles the agency uses that would or would not be
			 suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
					(2)how many plug-in
			 electric drive vehicles could be deployed by the Federal Government in 5 years
			 and in 10 years, assuming that plug-in electric drive vehicles are available
			 and are purchased when new vehicles are needed or existing vehicles are
			 replaced;
					(3)the estimated cost
			 to the Federal Government for vehicle purchases under paragraph (2) for each
			 fiscal year; and
					(4)a
			 description of any updates to the assessment and plan based on new market
			 data.
					(c)Inventory and
			 Data Collection
					(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
						(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
						(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
						(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
						(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
						(B)develop a plan to
			 deploy plug-in electric drive vehicles.
						(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
						(A)analyze the
			 information submitted by each agency under paragraph (2);
						(B)approve or suggest
			 amendments to the plan of each agency to ensure that the plan is consistent
			 with the goals and requirements of this title; and
						(C)submit a plan to
			 Congress and the General Services Administration to be used in developing the
			 pilot program described in subsection (e).
						(d)Budget
			 requestEach agency of the Federal Government shall include
			 plug-in electric drive vehicle purchases identified in the report under
			 subsection (b) in the budget of the agency to be included in the budget of the
			 United States Government submitted by the President under section 1105 of title
			 31, United States Code.
				(e)Pilot Program To
			 Deploy Plug-In Electric Drive Vehicles in the Federal Fleet
					(1)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in the Federal fleet during the 5-year period
			 beginning on the date of enactment of this Act.
					(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
						(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
						(B)the deployment and
			 integration of plug-in electric drive vehicles in the Federal fleet; and
						(C)the contribution
			 of plug-in electric drive vehicles in the Federal fleet toward reducing the use
			 of fossil fuels and greenhouse gas emissions.
						(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
						(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
						(B)includes an
			 analysis of the data collected under this subsection.
						(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric vehicles in the Federal fleet.
					(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
					
						(5)PriorityThe Secretary, to the maximum extent
				practicable, shall prioritize the acquisition of plug-in electric drive
				vehicles (as defined in section 131(a) of the Energy Independence and Security
				Act of 2007 (42 U.S.C. 17011(a)) over nonelectric alternative fueled
				vehicles.
						.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 Federal Government to pay for incremental costs to purchase or lease plug-in
			 electric drive vehicles and the requisite charging infrastructure for Federal
			 fleets $25,000,000.
				312.Advanced
			 Batteries for Tomorrow Prize
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
				(b)Battery
			 specifications
					(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
						(A)able to power a
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
						(B)of a size that
			 would not be cost-prohibitive or create space constraints, if mass-produced;
			 and
						(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
						(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
					(c)Private
			 funds
					(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
						(A)without further
			 appropriation; and
						(B)without fiscal
			 year limitation.
						(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
					(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
				(e)Third-Party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
				(f)EligibilityTo
			 be eligible for an award under this section—
					(1)in the case of a
			 private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
					(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
					(g)Award
			 amounts
					(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
					(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
						(A)activities
			 described in subsection (b); or
						(B)advances in
			 battery durability, energy density, and power density.
						(h)500–Mile Battery
			 Award Fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
					(2)Transfers to
			 FundThe Fund shall consist of—
						(A)such amounts as
			 are appropriated to the Fund under subsection (i); and
						(B)such amounts as
			 are described in subsection (c) and that are provided for the Fund.
						(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
					(4)Annual
			 reports
						(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
							(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
							(ii)the
			 Committee on Energy and Natural Resources of the Senate; and
							(iii)the Committee on
			 Energy and Commerce of the House of Representatives.
							(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
							(i)A
			 statement of the amounts deposited into the Fund.
							(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
							(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
							(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
							(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
						(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
						(B)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
						(C)by adding at the
			 end the following:
							
								(38)a separate statement for the 500-mile
				Battery Fund established under section 8(h) of the Oil
				Independence for a Stronger America Act of 2010, which shall
				include the estimated amount of deposits into the Fund, obligations, and
				outlays from the
				Fund.
								.
						(i)Authorization of
			 appropriationsThere is authorized to be appropriated—
					(1)$10,000,000 to
			 carry out subsection (g)(1); and
					(2)$1,000,000 to
			 carry out subsection (g)(2).
					313.Research and
			 development program
				(a)Research and
			 Development Program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive vehicle
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
					(2)Use of
			 fundsThe program may include funding for—
						(A)the development of
			 low-cost, smart-charging and vehicle-to-grid connectivity technology;
						(B)the benchmarking
			 and assessment of open software systems using nationally established evaluation
			 criteria;
						(C)new technologies
			 in electricity storage for vehicles; and
						(D)new financing or
			 business models that will help reduce the initial costs of energy storage
			 components or ownership costs for vehicles.
						(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
					(b)Secondary Use
			 Applications Program
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
						(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
						(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
						(C)identifies the
			 infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
						(D)identifies the
			 potential uses of a vehicle battery—
							(i)with
			 the most promise for market development; and
							(ii)for
			 which market development would be aided by a demonstration project.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
					(c)Secondary Use
			 Demonstration Projects
					(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
					(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
						(A)publish the
			 guidelines described in paragraph (1); and
						(B)solicit
			 applications for funding for demonstration projects.
						(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
					(d)Materials
			 Recycling Study
					(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
					(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,530,000,000, including—
					(1)$1,500,000,000 for
			 use in conducting the program described in subsection (a) for fiscal years 2011
			 through 2020;
					(2)$5,000,000 for use
			 in conducting the program described in subsection (b) for fiscal years 2011
			 through 2016;
					(3)$25,000,000 for
			 use in providing grants described in subsection (c) for fiscal years 2011
			 through 2020; and
					(4)$5,000,000 for use
			 in conducting the study described in subsection (d) for fiscal years 2011
			 through 2013.
					314.Study on the
			 supply of raw materials
				(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
					(1)identifies the raw
			 materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
					(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
					(3)assesses, in
			 consultation with the National Academy of Sciences, the degree of risk to the
			 manufacture, maintenance, deployment, and use of plug-in electric drive
			 vehicles associated with the supply of those raw materials; and
					(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
				315.Plug-in
			 electric drive vehicle technical advisory committee
				(a)In
			 generalThere is established the Plug-in Electric Drive Vehicle
			 Technical Advisory Committee to advise the Secretary on the programs and
			 activities under this Act.
				(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
					(1)the priorities for
			 research and development;
					(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
					(3)the development
			 and deployment of charging infrastructure;
					(4)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
					(c)Membership
					(1)Members
						(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
						(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
							(i)domestic
			 industry;
							(ii)institutions of
			 higher education;
							(iii)professional
			 societies;
							(iv)Federal, State,
			 and local governmental agencies (including the National Laboratories);
			 and
							(v)financial,
			 transportation, labor, environmental, or other appropriate organizations, as
			 the Secretary determines to be necessary.
							(2)Terms
						(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
						(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
						(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
						(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
					(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this title.
				(e)Response
					(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
					(2)Biennial
			 report
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
						(B)ContentsThe
			 report shall include—
							(i)a
			 description of the manner in which the Secretary has implemented or plans to
			 implement the recommendations of the Committee; or
							(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
							(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
						(f)CoordinationThe
			 Committee shall hold joint annual meetings with the Hydrogen and Fuel Cell
			 Technical Advisory Committee established by section 807 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16156) to help coordinate the work and recommendations
			 of the Committees.
				(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
				316.Plug-in
			 electric drive vehicle interagency task force
				(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
					(1)the Office of
			 Science and Technology Policy;
					(2)the Council on
			 Environmental Quality;
					(3)the Department of
			 Energy;
					(4)the Department of
			 Transportation;
					(5)the Department of
			 Defense;
					(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
					(7)the Environmental
			 Protection Agency;
					(8)the General
			 Services Administration; and
					(9)any other Federal
			 agencies that the President determines to be appropriate.
					(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to electric
			 drive vehicles, including—
					(1)plug-in electric
			 drive vehicle research and development (including necessary components);
					(2)the development of
			 widely accepted smart-grid standards and protocols for charging
			 infrastructure;
					(3)the relationship
			 of plug-in electric drive vehicle charging practices to electric utility
			 regulation;
					(4)the relationship
			 of plug-in electric drive vehicle deployment to system reliability and
			 security;
					(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
					(6)the development of
			 uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
					(7)the alignment of
			 international plug-in electric drive vehicle standards.
					(c)Activities
					(1)In
			 generalIn carrying out this section, the Task Force may—
						(A)organize workshops
			 and conferences;
						(B)issue
			 publications; and
						(C)create
			 databases.
						(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
						(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
						(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this title;
						(C)support education
			 about plug-in electric drive vehicles;
						(D)monitor, analyze,
			 and report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
						(E)review and report
			 on—
							(i)opportunities to
			 use Federal programs (including laws, regulations, and guidelines) to promote
			 the deployment of plug-in electric drive vehicles; and
							(ii)any
			 barriers to the deployment of plug-in electric drive vehicles, including
			 barriers that are attributable to Federal programs (including laws,
			 regulations, and guidelines).
							(d)Agency
			 cooperationA Federal agency—
					(1)shall cooperate
			 with the Task Force; and
					(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
					317.Prohibition on
			 disposing of advanced batteries in landfills
				(a)Definition of
			 advanced battery
					(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
					(2)ExclusionsThe
			 term advanced battery does not include—
						(A)a primary
			 (nonrechargeable) battery; or
						(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
						(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) (commonly
			 known as the Resource Conservation and Recovery Act of
			 1976).
				318.Loan
			 guarantees
				(a)Loan Guarantees
			 for Advanced Battery Purchases for Use in Stationary ApplicationsSubtitle B of title I of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by
			 adding at the end the following:
					
						137.Loan guarantees
				for advanced battery purchases
							(a)DefinitionsIn this section:
								(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
									(A)has at least 4
				kilowatt hours of battery capacity; and
									(B)is designed for
				use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
									(2)Eligible
				entityThe term eligible entity means—
									(A)an original
				equipment manufacturer;
									(B)an electric
				utility;
									(C)any provider of
				range extension infrastructure; or
									(D)any other
				qualified entity, as determined by the Secretary.
									(b)Loan
				guarantees
								(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
								(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
								(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
							.
				(b)Loan guarantees
			 for charging infrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
					
						(4)Charging infrastructure and networks of
				charging infrastructure for plug-in drive electric vehicles, if the charging
				infrastructure will be operational prior to December 31,
				2016.
						.
				319.Model updating
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop and publish—
					(1)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
					(2)model construction
			 permitting or inspection processes that allow for the expedited installation of
			 charging infrastructure for purchasers of electric drive vehicles (including a
			 permitting process that allows a vehicle purchaser to have charging
			 infrastructure installed the same day a vehicle is purchased); and
					(3)model zoning,
			 parking rules, or other local ordinances that—
						(A)facilitate the
			 installation of publicly available charging infrastructure; and
						(B)allow for access
			 to publicly available charging infrastructure.
						(b)Optional
			 adoptionAn applicant for selection as a deployment community
			 under section 303 shall not be required to use the model building codes,
			 permitting and inspection processes, or zoning, parking rules, or other
			 ordinances described in the report published under subsection (a).
				(c)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in subsection (a), the Secretary shall take into account smart grid
			 integration.
				(d)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				320.Credit for
			 grid-interactive plug-in vehicles
				(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						30E.Qualified
				grid-interactive plug-in vehicles
							(a)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the lesser
				of—
								(1)50 percent of the
				cost of any qualified grid-interactive plug-in vehicle placed in service by the
				taxpayer during the taxable year, or
								(2)$25,000.
								(b)Limitation on
				number of qualified grid-interactive plug-In vehiclesNo credit
				shall be allowed with respect to any qualified grid-interactive plug-in vehicle
				placed in service after the calendar quarter in which the number of qualified
				grid-interactive vehicles placed in service in the United States after the date
				of the enactment of this section is at least 6,000.
							(c)Application With
				Other Credits
								(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
									(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 25D,
				30, and 30D) and section 27 for the taxable year.
										(d)Qualified
				grid-Interactive plug-In vehicleFor purposes of this section,
				the term qualified grid-interactive plug-in vehicle means any
				vehicle—
								(1)which—
									(A)is made by a
				manufacturer and originally placed in service by the taxpayer, or
									(B)has been modified
				to meet the requirements of paragraphs (3) and (4) by a qualified vehicle
				converter and originally placed in service as a modified vehicle by the
				taxpayer,
									(2)which is acquired
				for use or lease by the taxpayer and not for resale,
								(3)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				traction battery which—
									(A)has not less than
				20 kilowatt hours of traction battery storage, and
									(B)has not less than
				12 kilowatt hours of charging and discharging power capability at 240
				volts,
									(4)which has hardware
				and software in place on the vehicle necessary to allow a qualified aggregator
				to control battery charging from and discharging to the electrical grid,
				and
								(5)with respect to
				which the taxpayer has entered into a contract or agreement with a qualified
				aggregator to provide grid services for not less than 3 years.
								(e)Other
				definitionsFor purposes of this section—
								(1)ManufacturerThe
				term manufacturer has the meaning given such term under section
				30B.
								(2)Qualified
				vehicle converterThe term qualified vehicle
				converter means any person who is in the trade or business of installing
				electric drive or grid interface components in existing vehicles.
								(3)Qualified
				aggregatorThe term qualified aggregator means any
				person who—
									(A)is in the trade or
				business of controlling multiple qualified grid-interactive plug-in vehicles to
				provide valuable grid services and paying owners of those vehicles for the
				ability to control charging and discharging of vehicle battery storage systems
				to the grid, and
									(B)is either—
										(i)an
				Independent System Operator as defined in section 3 of the Federal Power Act
				(16 U.S.C. 796),
										(ii)a
				Regional Transmission Organization as defined in such section 3,
										(iii)a load-serving
				entity, or
										(iv)an independent
				company who accumulates grid services from a collection of qualified
				grid-interactive plug-in vehicles.
										(4)Load-serving
				entityThe term load-serving entity means an
				electricity distribution company or utility company that provides distribution
				and energy services for electricity and electric customer services.
								(f)Special
				rules
								(1)Basis
				reductionFor purposes of this subtitle, the basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit so allowed.
								(2)No double
				benefit
									(A)Coordination
				with credit for new qualified plug-in electric vehiclesNo credit
				shall be allowed under subsection (a) with respect to any vehicle for which a
				credit is allowed under section 30D.
									(B)Other
				provisionsThe amount of any deduction or credit (other than the
				credit allowed under section 30D) allowable under this chapter for a new
				qualified grid-interactive plug-in vehicle shall be reduced by the amount of
				credit allowed under subsection (a) for such vehicle.
									(3)Property used
				outside United States not qualifiedNo credit shall be allowable
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
								(4)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
								(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2015.
							.
				(b)Conforming
			 amendments
					(1)Section 38(a) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
						
							(37)the portion of
				the qualified grid-interactive plug-in vehicle credit to which section
				30E(c)(1)
				applies.
							.
					(2)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				30E(f)(1).
							.
					(3)Section 6501(m) of
			 such Code is amended by inserting 30E(f)(5), after
			 30D(e)(4),.
					(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 30E. Qualified grid-interactive
				plug-in
				vehicles.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				321.Study on the
			 collection, preservation, and access to data collected from plug-in electric
			 drive vehicles
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
					(1)identifies—
						(A)the data that may
			 be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
						(B)the scientific,
			 economic, commercial, security, and historic potential of the data described in
			 subparagraph (A); and
						(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
						(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
					(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
				IVTransportation
			 infrastructure
			ATransportation
			 options for families and businesses
				401.Oil savings and
			 greenhouse gas emission reductions through transportation efficiency
					(a)Environmental
			 protection agencyPart A of title II of the Clean Air Act (42
			 U.S.C. 7521 et seq.) is amended by adding at the end the following:
						
							220.Oil savings and
				greenhouse gas emission reductions through transportation efficiency
								(a)In
				generalThe Administrator, in consultation with the Secretary of
				Transportation (referred to in this section as the Secretary),
				shall promulgate, and update from time to time, regulations to
				establish—
									(1)national
				transportation-related goals for reducing oil consumption and greenhouse gas
				emissions that are commensurate with the emission reduction targets established
				under the Oil Independence for a Stronger America Act of 2010 and the
				amendments made by that Act;
									(2)standardized
				models and related methods, to be used by States, metropolitan planning
				organizations, and air quality agencies to address oil savings and emission
				reduction goals, including—
										(A)the development of
				surface transportation-related oil savings and greenhouse gas emission
				reduction targets pursuant to sections 134 and 135 of title 23, and sections
				5303 and 5304 of title 49, United States Code;
										(B)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from transportation strategies;
										(C)the assessment of
				projected surface transportation-related oil consumption and greenhouse gas
				emissions from State and regional transportation plans;
										(D)the establishment
				of surface transportation-related oil consumption and greenhouse gas emission
				baselines at national, State, and regional levels; and
										(E)the measurement
				and assessment of actual surface transportation-related oil consumption and
				emissions to assess progress toward achievement of oil savings and emission
				targets at the State and regional levels;
										(3)methods for
				collection of data on transportation-related oil consumption and greenhouse gas
				emissions; and
									(4)publication and
				distribution of successful strategies employed by States, Indian tribes,
				metropolitan planning organizations, and other entities to reduce
				transportation-related oil consumption and greenhouse gas emissions.
									(b)Role of
				department of transportationThe Secretary, in consultation with
				the Administrator, shall promulgate, and update from time to time,
				regulations—
									(1)to improve the
				ability of transportation planning models and tools, including travel demand
				models, to address oil consumption and greenhouse gas emissions;
									(2)to assess
				projected surface transportation-related travel activity and transportation
				strategies from State and regional transportation plans; and
									(3)to update
				transportation planning requirements and approval of transportation plans as
				necessary to carry out this section.
									(c)Consultation and
				modelsIn promulgating the regulations, the Administrator and the
				Secretary—
									(1)shall consult with
				States, Indian tribes, metropolitan planning organizations, and air quality
				agencies;
									(2)may use existing
				models and methodologies if the models and methodologies are widely considered
				to reflect the best practicable modeling or methodological approach for
				assessing actual and projected transportation-related oil consumption and
				greenhouse gas emissions from transportation plans and projects; and
									(3)shall consider
				previously developed plans that were based on models and methodologies for
				reducing oil consumption and greenhouse gas emissions in applying those
				regulations to the first approvals after promulgation.
									(d)TimingThe
				Administrator and the Secretary shall—
									(1)publish proposed
				regulations under subsections (a) and (b) not later than 1 year after the date
				of enactment of this section; and
									(2)promulgate final
				regulations under subsections (a) and (b) not later than 18 months after the
				date of enactment of this section.
									(e)Assessment
									(1)In
				generalAt least every 6 years after promulgating final
				regulations under subsections (a) and (b), the Administrator and the Secretary
				shall jointly assess current and projected progress in reducing national
				transportation-related oil consumption and greenhouse gas emissions.
									(2)RequirementsThe
				assessment shall—
										(A)examine the
				contributions to emission reductions attributable to—
											(i)improvements in
				vehicle efficiency;
											(ii)greenhouse gas
				performance of transportation fuels;
											(iii)reductions in
				vehicle miles traveled;
											(iv)changes in
				consumer demand and use of transportation management systems; and
											(v)any other
				greenhouse gas-related transportation policies enacted by Congress; and
											(B)include an
				analysis of the impact of the investments made by each State and metropolitan
				planning organization through the applicable statewide transportation
				improvement program and transportation improvement program, respectively, over
				the most recent 6-year period on reducing transportation-related greenhouse gas
				emissions and oil consumption.
										(3)State
				departments of transportationThe Secretary shall issue guidance
				to establish procedures for State departments of transportation to collect and
				report the data required for the Secretary to carry out the assessment.
									(4)Results of
				assessmentThe Secretary and the Administrator shall
				consider—
										(A)the results of the
				assessment conducted under this subsection; and
										(B)based on those
				results, whether technical or other updates to regulations required under this
				section and sections 134 and 135 of title 23, and sections 5303 and 5304 of
				title 49, United States Code, are
				necessary.
										.
					(b)Metropolitan
			 Planning Organizations
						(1)Title
			 23Section 134 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by
			 inserting , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for; and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the Web site of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web;
								(D)in subsection
			 (j)(5)(A), by striking subsection (k)(4) and inserting
			 subsection (k)(5); and
							(E)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)DefinitionsIn
				this subsection:
											(A)Metropolitan
				planning organizationThe term metropolitan planning
				organization means a metropolitan planning organization described in
				clause (i) or (ii) of paragraph (7)(B).
											(B)Scenario
				analysisThe term scenario analysis means the use of
				a planning tool that—
												(i)develops a range
				of scenarios representing various combinations of transportation strategies,
				land use strategies, and development patterns, estimates of how each of those
				scenarios would perform in meeting the oil savings and greenhouse gas emission
				reduction targets based on analysis of various forces (such as health,
				transportation, economic or environmental factors, and land use) that affect
				growth;
												(ii)includes features
				such as—
													(I)the involvement of
				the general public, key stakeholders, and elected officials on a broad
				scale;
													(II)the creation of
				an opportunity for those participants to educate each other as to growth trends
				and trade-offs, as a means to incorporate values and feedback into future
				plans; and
													(III)the use of
				continuing efforts and ongoing processes; and
													(iii)may include key
				elements such as—
													(I)identification of
				the considerations shaping planning decisions and outcomes;
													(II)determination of
				patterns of interaction;
													(III)creation of
				scenarios for discussion purposes;
													(IV)analysis of
				implications;
													(V)evaluation of
				scenarios; and
													(VI)use of monitoring
				indicators.
													;
				and
								(iii)by
			 adding at the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)MPOs
				within TMAsAll provisions and requirements of this section,
				including the requirements for transportation oil savings and greenhouse gas
				reduction efforts, shall apply to metropolitan planning organizations that also
				serve as transportation management areas.
												(ii)Other
				MPOsA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all applicable provisions and
				requirements of this section and the Oil Independence for a Stronger America
				Act of 2010 and amendments made by that Act, including requirements of the
				transportation oil savings and greenhouse gas reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization that also serves as a transportation
				management area shall develop surface transportation-related oil savings and
				greenhouse gas emission reduction targets, as well as strategies to meet those
				targets, in consultation with State air agencies and Indian tribes as part of
				the metropolitan transportation planning process under this section.
												(ii)Multiple
				designationsIf more than 1
				metropolitan planning organization has been designated within a metropolitan
				area, each metropolitan planning organization shall coordinate with other
				metropolitan planning organizations in the same metropolitan area to develop
				the targets and strategies described in clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9).
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission and travel demand models and related methodologies
				established in the final regulations required under section 220 of the Clean
				Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected
				through scenario analysis, and include, pursuant to the requirements of the
				transportation planning process under this section, transportation investment
				and management strategies that reduce oil consumption and greenhouse gas
				emissions from the transportation sector over the life of the plan, such
				as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail improvements;
														(jj)use
				of materials or equipment associated with the construction or maintenance of
				transportation projects that reduce oil consumption and greenhouse gas
				emissions;
														(kk)public facilities
				for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any
				other effort that demonstrates progress in reducing transportation-related oil
				consumption and greenhouse gas emissions in each metropolitan planning
				organization under this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section shall
				include a list of projects and strategies based on the targets and strategies
				identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil Independence for a Stronger America Act
				of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(2)Title
			 49Section 5303 of title 49,
			 United States Code, is amended—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking minimizing and inserting reducing;
			 and
								(ii)by
			 inserting , reliance on oil, impacts on the environment,
			 transportation-related greenhouse gas emissions, after
			 consumption;
								(B)in subsection
			 (h)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related reliance on oil and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by
			 inserting , including housing and land use patterns after
			 development patterns;
								(C)in subsection
			 (i)—
								(i)in
			 paragraph (4)(A)—
									(I)by striking
			 consult, as appropriate, and inserting
			 cooperate;
									(II)by inserting
			 transportation, public transportation, air quality, energy, and housing,
			 and shall consult, as appropriate, with State and local agencies and Indian
			 tribes responsible for after responsible for and
									(III)by inserting
			 public health, after conservation,; and
									(ii)in
			 paragraph (5)(C)(iii), by inserting and through the Web site of the
			 metropolitan planning organization, including oil savings and emission
			 reduction targets and strategies developed under subsection (k)(6), including
			 an analysis of the anticipated effects of the targets and strategies,
			 after World Wide Web; and
								(D)in subsection
			 (k)—
								(i)by
			 redesignating paragraphs (1) through (5) as paragraphs (2) through (6),
			 respectively;
								(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
									
										(1)Definition of
				metropolitan planning organizationIn this subsection, the term
				metropolitan planning organization means a metropolitan planning
				organization described in clause (i) or (ii) of paragraph
				(7)(B).
										;
				and
								(iii)by
			 adding at the end the following:
									
										(7)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a metropolitan planning area serving a
				transportation management area, the transportation planning process under this
				section shall address transportation-related oil consumption and greenhouse gas
				emissions by including oil savings and emission reduction targets and
				strategies to meet those targets.
											(B)Eligible
				organizations
												(i)In
				generalThe requirements of the transportation greenhouse gas
				reduction efforts shall apply only to metropolitan planning organizations
				within a transportation management area.
												(ii)Development of
				planA metropolitan planning organization that does not serve as
				a transportation management area—
													(I)may develop
				transportation oil savings and greenhouse gas emission reduction targets and
				strategies to meet those targets; and
													(II)if those targets
				and strategies are developed, shall be subject to all provisions and
				requirements of this section, including requirements of the transportation oil
				savings and greenhouse gas reduction efforts.
													(C)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each
				metropolitan planning organization shall develop surface transportation-related
				oil savings and greenhouse gas emission reduction targets, as well as
				strategies to meet those targets, in consultation with State air agencies and
				Indian tribes as part of the metropolitan transportation planning process under
				this section.
												(ii)Multiple
				designationsIf more than 1 metropolitan planning organization
				has been designated within a metropolitan area, each metropolitan planning
				organization shall coordinate with other metropolitan planning organizations in
				the same metropolitan area to develop the targets and strategies described in
				clause (i).
												(iii)Minimum
				requirementsEach metropolitan transportation plan developed by a
				metropolitan planning organization under clause (i) shall, within the plan,
				demonstrate progress in stabilizing and reducing transportation-related oil
				consumption and greenhouse gas emissions so as to contribute to the achievement
				of State targets pursuant to section 135(f)(9) of title 23.
												(iv)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with regional transportation plans and transportation improvement
				programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to
				increase public transportation ridership, including through service
				improvements, capacity expansions, and access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce long-term oil consumption and
				greenhouse gas emissions through reduced congestion and improved system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail improvements;
														(jj)use
				of materials or equipment associated with the construction or maintenance of
				transportation projects that reduce oil consumption and greenhouse gas
				emissions;
														(kk)public facilities
				for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any
				other effort that demonstrates progress in reducing transportation-related oil
				consumption and greenhouse gas emissions in each metropolitan planning
				organization under this subsection.
														(v)Identification
				of projects and strategiesThe plan developed under this section shall
				include a list of projects and strategies based on the targets and strategies
				identified under clause (iv).
												(D)Review and
				approvalNot later than 180 days after the date of submission of
				a plan under this section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a metropolitan planning
				organization meets the requirements of subparagraph (C) if—
													(I)the Secretary
				finds that a metropolitan planning organization has developed, submitted, and
				published the plan of the metropolitan planning organization pursuant to this
				section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the metropolitan planning organization under
				this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(iii) and (iv) of subparagraph (C).
													(E)Certification
												(i)In
				generalOnly metropolitan planning organizations that meet the
				requirements of subparagraph (C) shall be eligible to receive performance
				grants under section 402(c) of the Oil Independence for a Stronger America Act
				of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(C) shall not impact certification standards under paragraph
				(6).
												.
								(c)States
						(1)Title
			 23Section 135 of title 23, United States Code, is
			 amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by
			 inserting , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, energy, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the Web site of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by
			 adding at the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section, shall address transportation-related greenhouse gas emissions by
				including emission reduction targets and strategies to meet those
				targets.
											(B)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national goals pursuant to
				section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1)), and include,
				pursuant to the requirements of the transportation planning process under this
				section, transportation investment and management strategies that reduce oil
				consumption and greenhouse gas emissions from the transportation sector over
				the life of the plan, such as—
														(aa)efforts to increase public transportation
				ridership, including through service improvements, capacity expansions, and
				access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use
				of materials or equipment associated with the construction or maintenance of
				transportation projects that reduce oil consumption and greenhouse gas
				emissions;
														(kk)public facilities
				for supplying electricity to electric or plug-in hybrid-electric
				vehicles;
														(ll)local street
				network improvements; and
														(mm)any
				other effort that demonstrates progress in reducing transportation-related oil
				consumption and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section shall
				include a list of projects and strategies based on the targets and strategies
				identified under clause (iii).
												(C)Coordination and
				consultation with public agenciesTransportation oil savings and
				greenhouse gas emission targets and plans pursuant to this section shall be
				developed—
												(i)in
				coordination with—
													(I)all metropolitan planning organizations
				covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(2)Title
			 49Section 5304 of title 49,
			 United States Code is amended—
							(A)in subsection
			 (d)(1)(E)—
								(i)by
			 inserting sustainability, and livability, reduce surface
			 transportation-related oil consumption and greenhouse gas emissions, adapt to
			 the effects of climate change, after energy
			 conservation,;
								(ii)by
			 inserting and public health after quality of
			 life; and
								(iii)by
			 inserting , including housing and land use patterns after
			 development patterns; and
								(B)in subsection
			 (f)—
								(i)in
			 paragraph (2)(D)(i)—
									(I)by striking
			 , as appropriate, in consultation and inserting in
			 cooperation;
									(II)by inserting
			 State and local agencies and Indian tribes responsible for
			 transportation, public transportation, air quality, and housing and in
			 consultation with before State, tribal; and
									(III)by inserting
			 public health, after conservation,;
									(ii)in
			 paragraph (3)(B)(iii), by inserting and through the Web site of the
			 State, including oil savings and emission reduction targets and strategies
			 developed under paragraph (9) and an analysis of the anticipated effects of the
			 targets and strategies after World Wide Web; and
								(iii)by
			 adding at the end the following:
									
										(9)Transportation
				oil savings and greenhouse gas reduction efforts
											(A)In
				generalWithin a State, the transportation planning process under
				this section shall address transportation-related oil consumption and
				greenhouse gas emissions by including oil savings and emission reduction
				targets and strategies to meet those targets.
											(B)Establishment of
				targets and criteria
												(i)In
				generalNot later than 2 years after the promulgation of the
				final regulations required under section 220 of the Clean Air Act, each State
				shall develop surface transportation-related oil savings and greenhouse gas
				emission reduction targets, as well as strategies to meet those targets, in
				consultation with State air agencies and Indian tribes as part of the
				transportation planning process under this section.
												(ii)Minimum
				requirementsEach transportation plan developed by a State under
				clause (i) shall, within the plan, demonstrate progress in stabilizing and
				reducing transportation-related oil consumption and greenhouse gas emissions in
				the State so as to contribute to the achievement of national targets pursuant
				to section 220(a)(1) of the Clean Air Act.
												(iii)Requirements
				for targets and strategiesThe targets and strategies developed
				as part of a plan under this subparagraph shall, at a minimum—
													(I)be based on the
				oil consumption and emission models and related methodologies established in
				the final regulations required under section 220 of the Clean Air Act;
													(II)inventory all
				sources of surface transportation-related oil consumption and greenhouse gas
				emissions;
													(III)apply to those
				modes of surface transportation that are addressed in the planning process
				under this section;
													(IV)be integrated and
				consistent with statewide transportation plans and statewide transportation
				improvement programs; and
													(V)be selected
				through scenario analysis (as defined in section 134(k)(1) of title 23), and
				include, pursuant to the requirements of the transportation planning process
				under this section, transportation investment and management strategies that
				reduce oil consumption and greenhouse gas emissions from the transportation
				sector over the life of the plan, such as—
														(aa)efforts to increase public transportation
				ridership, including through service improvements, capacity expansions, and
				access enhancement;
														(bb)efforts to
				increase walking, bicycling, and other forms of nonmotorized
				transportation;
														(cc)implementation of
				zoning and other land use regulations and plans to support infill,
				transit-oriented development, redevelopment, or mixed use development;
														(dd)travel demand
				management programs (including carpool, vanpool, or car-share projects),
				transportation pricing measures, parking policies, and programs to promote
				telecommuting, flexible work schedules, and satellite work centers;
														(ee)highway and
				transit operational improvements, including intelligent transportation systems
				or other operational improvements to reduce congestion and improve system
				management;
														(ff)intercity
				passenger rail improvements;
														(gg)high-speed rail
				improvements and programs;
														(hh)intercity bus
				improvements;
														(ii)freight rail
				improvements;
														(jj)use
				of materials or equipment associated with the construction or maintenance of
				transportation projects that reduce oil consumption and greenhouse gas
				emissions;
														(kk)public facilities
				for supplying electricity to electric or plug-in hybrid-electric vehicles;
				and
														(ll)any
				other effort that demonstrates progress in reducing transportation-related oil
				consumption and greenhouse gas emissions.
														(iv)Identification
				of projects and strategiesThe plan developed under this section shall
				include a list of projects and strategies based on the targets and strategies
				identified under clause (iii).
												(C)Coordination and
				consultation with public agenciesTransportation oil savings and
				greenhouse gas targets and plans pursuant to this section shall be
				developed—
												(i)in
				coordination with—
													(I)all metropolitan
				planning organizations covered by this section within the State; and
													(II)transportation
				and air quality agencies within the State;
													(ii)in consultation
				with representatives of State and local housing, economic development, energy,
				and land use agencies; and
												(iii)in consultation
				with Indian tribes contiguous to the State.
												(D)EnforcementNot
				later than 180 days after the date of submission of a plan under this
				section—
												(i)the Secretary and
				the Administrator shall review the plan; and
												(ii)the Secretary
				shall make a determination that the plan submitted by a State meets the
				requirements of subparagraph (B) if—
													(I)the Secretary
				finds that a State has developed, submitted, and published the plan pursuant to
				this section;
													(II)the Secretary, in
				consultation with the Administrator, determines that the plan is likely to
				achieve the targets established by the State under this subsection; and
													(III)the development
				of the plan complies with the minimum requirements established under clauses
				(ii) and (iii) of subparagraph (B).
													(E)Planning
				finding
												(i)In
				generalOnly States that meet the requirements of subparagraph
				(B) shall be eligible to receive performance grants under section 402(c) of the
				Oil Independence for a Stronger America Act of 2010.
												(ii)Failure to
				complyFailure to comply with the requirements under subparagraph
				(B) shall not impact the planning finding under subsection
				(g)(7).
												.
								(d)Land use
			 authorityNothing in this section or an amendment made by this
			 section—
						(1)infringes on the
			 existing authority of local governments to plan or control land use; or
						(2)provides or
			 transfers authority over land use to any other entity.
						(e)Table of
			 contentsThe table of contents of title II of the Clean Air Act
			 (42 U.S.C. prec. 7401) is amended by adding at the end the following:
						
							
								Sec. 220. Greenhouse gas emission
				reductions through transportation
				efficiency.
							
							.
					402.Investing in
			 transportation greenhouse gas emission reduction programs
					(a)In
			 generalThe Secretary of Transportation (referred to in this
			 section as the Secretary) shall distribute funds made available to
			 carry out this section to States and metropolitan planning organizations to
			 carry out the purposes of this section for each fiscal year, including—
						(1)supporting the
			 development and updating of transportation greenhouse gas reduction targets and
			 strategies; and
						(2)providing
			 financial assistance to implement plans approved pursuant to—
							(A)sections 134(k)(6)
			 and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(b)Allocation for
			 Planning
						(1)In
			 generalSubject to paragraph (2), the Secretary shall distribute
			 not more than 10 percent of the funds available to carry out this section for a
			 fiscal year for metropolitan planning organizations to develop and update
			 transportation plans, including targets and strategies for greenhouse gas
			 emission reduction under—
							(A)sections 134(k)(6)
			 and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(2)Eligible
			 organizationsThe Secretary shall distribute the funds available
			 under paragraph (1) to metropolitan planning organizations (as defined in
			 section 134(k)(1) of title 23, United States Code) in the proportion
			 that—
							(A)the population
			 within such a metropolitan planning organization; bears to
							(B)the total
			 population of all such metropolitan planning organizations.
							(c)Performance
			 Awards
						(1)In
			 generalAfter distributing funds pursuant to subsection (b)(1),
			 and subject to subsection (h), the Secretary shall distribute the remainder of
			 the funds made available to carry out this section to provide support to States
			 and metropolitan planning organizations.
						(2)CriteriaIn
			 making distributions under this subsection, the Secretary, in consultation with
			 the Administrator, shall develop criteria for making the distribution, taking
			 into consideration, with respect to areas to be covered by the
			 distributions—
							(A)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced as a result of
			 implementation of a plan, within a covered area;
							(B)the quantity of
			 total oil consumption and greenhouse gas emissions to be reduced per capita as
			 a result of the implementation of a plan, within the covered area;
							(C)the
			 cost-effectiveness of reducing oil consumption and greenhouse gas emissions
			 during the life of the plan;
							(D)progress toward
			 achieving oil savings and emission reductions target established under—
								(i)sections 134(k)(6)
			 and 135(f)(9) of title 23, United States Code; and
								(ii)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code;
								(E)reductions in oil
			 consumption and greenhouse gas emissions previously achieved by States and
			 metropolitan planning organizations during the 5-year period beginning on the
			 date of enactment of this Act;
							(F)the extent to
			 which the plan increases transportation options and mobility, particularly for
			 low-income individuals, minorities, the elderly, households without motor
			 vehicles, cost-burdened households, and the disabled;
							(G)the extent to
			 which projects funded will facilitate development patterns and strategies that
			 reduce oil consumption and greenhouse gas emissions; and
							(H)other factors,
			 including innovative approaches, minimization of costs, and consideration of
			 economic development, revenue generation, consumer fuel cost-savings, and other
			 economic, environmental, and health benefits, as the Secretary determines to be
			 appropriate.
							(d)Requirement for
			 reduced oil consumption and emissionsFunds received under
			 subsection (c) may be used only to fund strategies that demonstrate reductions
			 in oil consumption and greenhouse gas emissions that are sustainable over the
			 life of the applicable transportation plan.
					(e)Cost-SharingThe
			 Federal share of the costs of a project receiving Federal financial assistance
			 under this section shall be 80 percent.
					(f)Compliance with
			 applicable laws
						(1)In
			 generalSubject to paragraph (2), a project receiving funds under
			 this section shall comply with all applicable Federal laws (including
			 regulations), including applicable requirements of titles 23 and 49, United
			 States Code.
						(2)EligibilityProject
			 eligibility shall be determined in accordance with this section.
						(3)Determination of
			 applicable modal requirementsThe Secretary shall—
							(A)have the
			 discretion to designate the specific modal requirements that shall apply to a
			 project; and
							(B)be guided by the
			 predominant modal characteristics of the project in the event that a project
			 has cross-modal application.
							(g)Additional
			 RequirementsAs a condition
			 of the receipt of funds under this section, the interests of public
			 transportation employees affected by the assistance shall be protected under
			 arrangements that the Secretary of Labor determines—
						(1)to be fair and
			 equitable; and
						(2)to provide
			 benefits equal to the benefits established under section 5333(b) of title 49,
			 United States Code.
						(h)Miscellaneous
						(1)Road-use and
			 congestion pricing measuresAll projects supported by funds made
			 available under this section shall not be subject to section 301 of title 23,
			 United States Code shall be eligible to receive amounts collected through
			 road-use and congestion pricing measures.
						(2)LimitationsThe
			 Administrator may not approve any transportation plan for a project that would
			 be inconsistent with existing design, procurement, and construction guidelines
			 established by the Department of Transportation.
						(3)TransfersWith
			 the approval of the Secretary, recipients of funds under this section may enter
			 into agreements providing for the transfer of funds or value to private
			 transportation providers or ineligible public entities (such as local
			 governments, air quality agencies, zoning commissions, special districts, and
			 transit agencies) that have statutory responsibility or authority for actions
			 necessary to implement strategies pursuant to—
							(A)sections 134(k)(6)
			 and 135(f)(9) of title 23, United States Code; and
							(B)sections
			 5303(k)(7) and 5304(f)(9) of title 49, United States Code.
							(i)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
					403.Commuter
			 benefits equity
					(a)Uniform Dollar
			 Limitation for All Types of Transportation Fringe Benefits
						(1)In
			 general
							(A)Paragraph (2) of
			 section 132(f) of the Internal Revenue Code of 1986 (relating to limitation on
			 exclusion) is amended—
								(i)by
			 striking $100 in subparagraph (A) and inserting
			 $230,
								(ii)by
			 striking $175 in subparagraph (B) and inserting
			 $230, and
								(iii)by
			 striking and (B) in subparagraph (A) and inserting , (B),
			 and (D).
								(B)Subclause (II) of
			 section 132(f)(5)(F)(iii) of such Code is amended by striking ,
			 (B),.
							(2)Repeal of
			 constructive receipt treatment of bicycle commuting
			 reimbursementsParagraph (4) of section 132(f) of such Code is
			 amended by striking (other than a qualified bicycle commuting
			 reimbursement).
						(3)Inflation
			 adjustment conforming amendmentsSubparagraph (A) of section
			 132(f)(6) of such Code (relating to inflation adjustment) is amended—
							(A)by striking the
			 last sentence,
							(B)by striking
			 1999 and inserting 2009, and
							(C)by striking
			 1998 and inserting 2008.
							(4)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						(b)Clarification of
			 Federal employee benefitsSection 7905 of title 5, United States
			 Code, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (2)(C), by inserting and after the semicolon;
							(B)in paragraph (3),
			 by striking ; and and inserting a period; and
							(C)by striking
			 paragraph (4); and
							(2)in subsection
			 (b)(2), by striking subparagraph (A) and inserting the following:
							
								(A)a qualified transportation fringe as
				defined in section 132(f)(1) of the Internal Revenue Code of
				1986;
								.
						BFreight
			 transportation
				411.Freight
			 transportation goal and plan
					(a)Freight
			 Transportation Options Goal
						(1)In
			 generalSubject to paragraph (2), it shall be the goal of the
			 United States to shift at least 10 percent of freight shipped by truck to rail
			 or marine shipping by calendar year 2020.
						(2)IncreaseThe
			 Secretary of Transportation may increase the goal established under paragraph
			 (1) based on the evaluation of national freight rail and marine shipping
			 infrastructure and the national freight transportation options plan developed
			 pursuant to subsection (b).
						(b)Freight
			 Transportation Plan
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary of Transportation shall develop a national freight
			 transportation options plan.
						(2)ContentsThe
			 plan developed under paragraph (1) shall include—
							(A)an evaluation of
			 national freight rail and marine shipping infrastructure;
							(B)an assessment of
			 barriers to increased movement of freight by rail and marine shipping;
							(C)an identification
			 of areas or corridors in which additional capacity or other infrastructure is
			 needed to allow increased use of freight rail and marine shipping; and
							(D)a strategic plan
			 for investments in capacity or other measures to encourage increased use of
			 freight rail and marine shipping to meet the goal established under subsection
			 (a).
							412.Freight rail
			 congestion grants
					(a)In
			 generalSection 24105 of title 49, United States Code, is amended
			 to read as follows:
						
							24105.Freight rail
				congestion grants
								(a)AuthorityThe
				Secretary of Transportation may make grants to States for financing the capital
				costs of facilities, infrastructure, and equipment for high priority rail
				corridor projects necessary to reduce congestion in freight rail
				transportation.
								(b)Eligible
				projectsProjects eligible for grants under this section shall be
				covered by a State rail plan and provide public benefits (as defined by chapter
				27).
								(c)Federal
				shareThe Federal share of the cost of a project financed under
				this section shall not exceed 80 percent.
								(d)Grant
				conditionsThe Secretary of Transportation shall require each
				recipient of a grant under this section to comply with the applicable grant
				requirements of section 24405.
								(e)Equitable
				distributionThe Secretary shall take such measures as are
				necessary to ensure an equitable geographic distribution of funds and an
				appropriate balance in addressing the needs of urban and rural
				communities.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are
				necessary.
								.
					(b)Table of
			 sections amendmentThe table of sections for chapter 241 of title
			 49, United States Code, is amended by striking the item relating to section
			 24105 and inserting the following:
						
							
								Sec. 24105. Freight rail congestion
				grants.
							
							.
					413.Rail
			 electrification study
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the benefits and costs of electrification of rail corridors,
			 including the role of rail electrification in meeting the national oil
			 independence goal established under section 101.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a report describing the results of the study required
			 under subsection (a).
					VAlternative
			 transportation fuels
			AAdvanced
			 biofuels
				501.Allowance of
			 investment tax credit for advanced biofuel facilities
					(a)In
			 generalSubsection (a) of section 48 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							(6)Election to
				treat qualified advanced biofuel facilities as energy property
								(A)In
				generalIn the case of any qualified property which is part of a
				qualified advanced biofuel facility—
									(i)such property
				shall be treated as energy property for purposes of this section, and
									(ii)the energy
				percentage with respect to such property shall be 30 percent.
									(B)Qualified
				propertyFor purposes of this paragraph, the term qualified
				property means property—
									(i)which is—
										(I)tangible personal
				property, or
										(II)other tangible
				property (not including a building or its structural components), but only if
				such property is used as an integral part of the qualified investment credit
				facility, and
										(ii)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(C)Qualified
				advanced biofuel facilityFor purposes of this paragraph, the
				term qualified advanced biofuel facility means any
				facility—
									(i)the primary
				purpose of which is the production of advanced biofuels which are
				transportation-grade fuels,
									(ii)which is
				originally placed in service by the taxpayer after the date of the enactment of
				this paragraph and before December 31, 2015, and
									(iii)with respect to
				which the taxpayer makes an election to have this paragraph apply.
									(D)Advanced
				biofuelsFor purposes of subparagraph (C), the term
				advanced biofuel means any advanced biofuel (as defined in section
				211(o)(1)(B) of the Clean Air Act) which—
									(i)has lifecycle
				greenhouse gas emissions (as defined in section 211(o)(1)(H) of the Clean Air
				Act) at least 50 percent less than baseline lifecycle greenhouse gas emissions
				(as defined in section 211(o)(1)(C) of such Act), and
									(ii)the Secretary of
				the Treasury determines is produced in commercial quantities of less than
				500,000,000 gallons annually.
									(E)Special rule for
				algal biocrudeFor purposes
				of this paragraph, in the case of a facility which produces fuel which is
				derived from any cultivated algae, cyanobacteria, or lemna, and which is sold
				by the taxpayer to another person for refining by such other person into an
				advanced biofuel—
									(i)such facility shall be treated as a
				qualified advanced biofuel facility, and
									(ii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under this section with respect to the taxpayer
				or any other person.
									(F)Special rule for
				conversion of ethanol fuel production facilities
									(i)In
				generalIn the case of a facility which produces ethanol and
				which is retrofitted to produce biobutanol, the credit determined under this
				section shall be determined without regard to the cost of the portion of the
				facility which produced ethanol.
									(ii)TerminationClause
				(i) shall not apply to any property placed in service during any taxable year
				beginning after the first calendar year during which the Secretary determines
				the annual capacity of biobutanol facilities placed in service in the United
				States to be 500,000,000 gallons or more.
									(iii)BiobutanolFor
				purposes of this paragraph, the term biobutanol means butanol
				produced from renewable biomass (as defined in section 211(o)(1)(I) of the
				Clean Air Act).
									(G)Coordination
				with other fuel provisionsNo credit shall be allowed under
				section 40, 40A, or 6426 for any taxable year with respect to any qualified
				advanced biofuel facility or any fuel produced by such
				facility.
								.
					(b)Coordination
			 with special allowance for cellulosic biofuel plant
			 propertyParagraph (8) of section 168(l) of the Internal Revenue
			 Code of 1986 is amended by inserting or under section 48(a)(6)
			 before the period at the end.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					502.Grants for
			 advanced biofuel facility propertySection 1603 of division B of the American
			 Recovery and Reinvestment Act of 2009 is amended by adding at the end the
			 following new subsection:
					
						(k)Application to
				qualified advanced biofuel facility property
							(1)In
				generalIn the case of qualified property (as defined in section
				48(a)(6)(B) of the Internal Revenue Code of 1986) which is part of a qualified
				advanced biofuel facility (within the meaning of section 48(a)(6)(C) of such
				Code)—
								(A)such qualified
				property shall be treated as specified energy property for purposes of this
				section, and
								(B)in applying this
				section to such qualified property—
									(i)subsection (a)
				shall be applied—
										(I)by substituting
				the 2-year period beginning on the date of the enactment of this
				subsection for 2009 or 2010 each place it appears,
				and
										(II)by substituting
				after such 2-year period for 2010 in paragraph
				(2) thereof,
										(ii)the applicable
				percentage with respect to such qualified property shall be 30 percent,
									(iii)the credit
				termination date with respect to such qualified property shall be January 1,
				2016, and
									(iv)subsection (j)
				shall be applied by substituting the date which is 9-months after the
				2-year period described in subsection (k)(2)(A)(i) for October
				1, 2011.
									(2)Coordination
				with other fuels creditIn the case of any qualified advanced
				biofuel facility which is treated as specified energy property by reason of
				paragraph (1), except as provided in paragraph (1), the
				fuel produced by such facility (and any fuel derived from such fuel) shall not
				be taken into account with respect to the taxpayer or any other person for
				purposes of determining any credit under section 40, 40A, or 6426 of the
				Internal Revenue Code of
				1986.
							.
				503.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
					(a)In
			 generalSubclause (I) of
			 section 40(b)(6)(E)(i) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
						
							(I)is derived solely from qualified
				feedstocks,
				and
							.
					(b)Qualified
			 feedstock; special rules for algaeParagraph (6) of section 40(b) of such Code
			 is amended by redesignating subparagraphs (F), (G), and (H) as subparagraphs
			 (H), (I), and (J), respectively, and by inserting after subparagraph (E) the
			 following new subparagraphs:
						
							(F)Qualified
				feedstockFor purposes of
				this subparagraph—
								(i)In
				generalThe term qualified feedstock means—
									(I)any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring basis, and
									(II)any algal organism.
									(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
								(G)Special rule for
				algal biocrudeFor purposes
				of this paragraph, in the case of a taxpayer who produces fuel which is derived
				from any cultivated algae, cyanobacteria, or lemna, and which is sold by the
				taxpayer to another person for refining by such other person into an advanced
				biofuel (as defined in section 48(a)(6)(C))—
								(i)such fuel shall be treated as a qualified
				advanced biofuel facility,
								(ii)the production of
				such fuel shall be treated as meeting the requirements of subparagraph (F)(i),
				and
								(iii)except as
				provided in this subparagraph, such fuel (and any fuel derived from such fuel)
				shall not be taken into account under this section or section 48 with respect
				to the taxpayer or any other
				person.
								.
					(c)Algae treated as
			 a qualified feedstock for purposes of bonus depreciation for biofuel plant
			 property
						(1)In
			 generalSubparagraph (A) of section 168(l)(2) is amended by
			 striking solely to produce cellulosic biofuel and inserting
			 primarily to produce next generation biofuel (as defined in section
			 40(b)(6)(E).
						(2)Conforming
			 amendmentsSubsection (l) of section 168 is amended—
							(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting next generation biofuel,
							(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively,
							(C)by striking Cellulosic in the
			 heading of such subsection and inserting Next Generation,
			 and
							(D)by striking cellulosic in the
			 heading of paragraph (2) and inserting next generation.
							(d)Conforming
			 amendments
						(1)Section 40, as
			 amended by subsection (b), is amended—
							(A)by striking
			 cellulosic biofuel each place it appears in the text thereof and
			 inserting next generation biofuel,
							(B)by striking
			 Cellulosic in the headings of subsections
			 (b)(6), (b)(6)(E), and (d)(3)(D) and inserting Next generation,
			 and
							(C)by striking cellulosic in the
			 headings of subsections (b)(6)(C), (b)(6)(D), (b)(6)(H), (d)(6), and (e)(3) and
			 inserting next
			 generation.
							(2)Clause (ii) of
			 section 40(b)(6)(E) is amended by striking Such term shall not
			 and inserting The term next generation biofuel shall
			 not.
						(3)Paragraph (1) of
			 section 4101(a) is amended by striking cellulosic biofuel and
			 inserting next generation biofuel.
						(e)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuels sold or used after the date of the
			 enactment of this Act.
						(2)Application to
			 bonus depreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
						504.Extension of
			 next generation biofuel producer creditSubparagraph (J) of section 40(b)(6) of the
			 Internal Revenue Code of 1986, as redesignated by section 503(b), is amended by
			 striking January 1, 2013 and inserting January 1,
			 2016.
				505.Modification of
			 special allowance for next generation biofuel plant property
					(a)In
			 generalParagraph (2)(D) of section 168(l) of the Internal
			 Revenue Code of 1986 is amended by striking January 1, 2013 and
			 inserting January 1, 2016.
					(b)Clarification of
			 definition of qualified next generation biofuel plant
			 propertySubparagraph (A) of section 168(l)(2) of such Code is
			 amended by striking solely and inserting
			 primarily.
					(c)Conforming
			 amendmentParagraph (5)(B) of section 168(l) of such Code, as
			 redesignated by section 503(b)(3), is amended by striking January 1,
			 2013 and inserting January 1, 2016.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					506.Extension of
			 incentives for biodiesel and renewable diesel
					(a)Credits for
			 biodiesel and renewable diesel used as fuelSubsection (g) of
			 section 40A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2015.
					(b)Excise tax
			 credits and outlay payments for biodiesel and renewable diesel fuel
			 mixtures
						(1)Paragraph (6) of
			 section 6426(c) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2015.
						(2)Subparagraph (B)
			 of section 6427(e)(6) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2015.
						(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2009.
					507.Extension of
			 alcohol fuels tax credits
					(a)In
			 generalParagraph (1) of section 40(e) of the Internal Revenue
			 Code of 1986 is amended—
						(1)in subparagraph
			 (A), by striking December 31, 2010 and inserting December
			 31, 2015, and
						(2)in subparagraph
			 (B), by striking January 1, 2011 and inserting January 1,
			 2016.
						(b)Rule for credit
			 for ethanol blendersParagraph (1) of section 40(h) such Code is
			 amended by adding at the end the following flush sentence:
						
							In the
				case of any other taxable year, such subsections shall not
				apply..
					(c)Effective
			 dateThe amendments made by this section shall apply to alcohol
			 produced, sold, or used after December 31, 2010.
					508.Excise tax
			 credits and outlay payments for alternative fuel and alternative fuel
			 mixtures
					(a)Alternative fuel
			 creditParagraph (5) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended by striking
			 after December 31, 2009 and all that follows and inserting the
			 following:
						
							after—(A)September 30, 2014, in the case of
				liquefied hydrogen,
							(B)December 31, 2015,
				in the case of fuels described in subparagraph (A), (C), (F), or (G) of
				paragraph (2), and
							(C)December 31, 2009,
				in any other
				case.
							.
					(b)Alternative fuel
			 mixture creditParagraph (3) of section 6426(e) of such Code is
			 amended by striking after December 31, 2009 and all that follows
			 and inserting the
			 following:
						
							after—(A)September 30, 2014, in the case of
				liquefied hydrogen,
							(B)December 31, 2015,
				in the case of fuels described in subparagraph (A), (C), (F), or (G) of
				subsection (d)(2), and
							(C)December 31, 2009,
				in any other
				case.
							.
					(c)Payment
			 authority
						(1)In
			 generalParagraph (6) of section 6427(e) of such Code is amended
			 by striking and at the end of subparagraph (C), by striking the
			 period at the end of subparagraph (D) and inserting , and, and
			 by adding at the end the following new subparagraph:
							
								(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving fuel described in subparagraph (A), (C), (F),
				or (G) of section 6426(d)(2) sold or used after December 31,
				2010.
								.
						(2)Conforming
			 amendmentSubparagraph (C) of section 6427(e)(6) of such Code is
			 amended by inserting or (E) after subparagraph
			 (D).
						(d)Exclusion of
			 black liquor from credit eligibilityThe last sentence of section
			 6426(d)(2) of such Code is amended by striking or biodiesel and
			 inserting biodiesel, or any fuel (including lignin, wood residues, or
			 spent pulping liquors) derived from the production of paper or
			 pulp.
					(e)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2010.
					BPowering vehicles
			 with natural gas
				511.Credit for
			 qualified natural gas motor vehicles
					(a)In
			 general
						(1)In
			 generalSubsection (e) of section 30B of the Internal Revenue
			 Code of 1986 (relating to new qualified alternative fuel motor vehicle credit)
			 is amended by adding at the end the following new paragraphs:
							
								(6)Special rules
				for qualified natural gas motor vehicles
									(A)In
				generalIn the case of a qualified natural gas motor
				vehicle—
										(i)such motor vehicle
				shall be treated as a new qualified alternative fuel motor vehicle under this
				subsection,
										(ii)paragraph (3)
				shall be applied by multiplying each of the dollar amounts contained in such
				paragraph by 2, and
										(iii)the credit
				allowed under this subsection shall be transferrable as provided in
				subparagraph (B).
										(B)Transferability
				of credit
										(i)In
				generalA taxpayer who places in service qualified natural gas
				motor vehicle may transfer the credit allowed under this subsection with
				respect to such vehicle through an assignment to the seller, the manufacturer,
				or the lessee of such vehicle. Such transfer may be revoked only with the
				consent of the Secretary.
										(ii)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under clause (i) is claimed once and not reassigned by such
				other person.
										(7)Qualified
				natural gas motor vehicle
									(A)In
				generalFor purposes of this subsection, the term qualified
				natural gas motor vehicle means any motor vehicle—
										(i)which is described
				in subparagraph (B) or (C),
										(ii)the original use
				of which commences with the taxpayer,
										(iii)which is
				acquired by the taxpayer for use or lease, but not for resale, and
										(iv)which is placed
				in service before the date which is 10 years after the date of the enactment of
				this paragraph.
										(B)Heavy-duty
				vehiclesA motor vehicle is described in this subparagraph if
				such motor vehicle—
										(i)is
				made by a manufacturer,
										(ii)has a gross
				vehicle weight rating of more than 8,500 pounds, and
										(iii)is—
											(I)only capable of
				operating on compressed or liquified natural gas, or
											(II)capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel.
											(C)Converted or
				repowered vehicles
										(i)In
				generalA motor vehicle is described in this subparagraph if such
				motor vehicle is a motor vehicle described in clause (ii) or clause (iii) which
				is converted or repowered so that it—
											(I)is only capable of
				operating on compressed or liquified natural gas, or
											(II)is capable of
				operating for more than 175 miles on 1 fueling of compressed or liquified
				natural gas and is capable of operating on gasoline or diesel fuel, is capable
				of operating on compressed or liquefied natural gas.
											(ii)Heavy-duty
				vehiclesA motor vehicle is described in this clause if such
				motor vehicle—
											(I)has a gross
				vehicle weight rating of more than 8,500 pounds, and
											(II)was not capable
				of operating on compressed or liquified natural gas before the date of such
				conversion or repower.
											(iii)Special
				rules
											(I)Treatment as
				newFor purposes of this subsection, the original use of any
				motor vehicle described in clause (i) shall be treated as beginning with the
				first use after the date of the conversion or repower.
											(II)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such vehicle.
											(D)Special
				ruleFor purposes of this subsection, in the case of a motor
				vehicle which—
										(i)is
				described in subparagraph (C) or (D)(iii),
										(ii)is placed in
				service after the date of the enactment of this paragraph, and
										(iii)is placed in
				service by a taxpayer in a taxable year prior to the taxable year in which such
				taxpayer places in service the third such motor vehicle described in
				subparagraph (C) or (D)(iii) after such date of enactment,
										such
				motor vehicle shall be treated as placed in service in the taxable year in
				which such third motor vehicle is placed in
				service..
						(2)Conforming
			 amendmentSubparagraph (B) of section 30B(e)(5) of such Code is
			 amended by inserting (other than a qualified natural gas motor
			 vehicle) after paragraph (3).
						(b)Mixed-Fuel
			 vehiclesSubparagraph (C) of section 30B(e)(5) of the Internal
			 Revenue Code of 1986 is amended by striking a mixed-fuel vehicle which
			 operates using and all that follows and inserting the following: “a
			 mixed-fuel vehicle which—
						
							(i)in
				the case of such a vehicle which is capable of operating on compressed or
				liquified natural gas, operates using at least 65 percent compressed or
				liquified natural gas and not more than 35 percent petroleum-based fuel,
				and
							(ii)in the case of
				any other such vehicle, operates using at least 75 percent alternative fuel and
				not more than 25 percent petroleum-based
				fuel.
							.
					(c)Alternative
			 minimum tax treatmentSubparagraph (B) of section 38(c)(4) of the
			 Internal Revenue Code of 1986 is amended by redesignating clauses (i) through
			 (ix) as clauses (ii) through (x), respectively, and by inserting after before
			 clause (ii) (as so redesignated) the following new clause:
						
							(i)the amount of the
				credit determined under section 30B which is attributable to a qualified
				natural gas motor vehicle (as defined in section
				30B(e)(7)),
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					512.Natural gas
			 vehicle bonds
					(a)In
			 generalSubpart I of part IV of subchapter A of chapter 1
			 (relating to qualified tax credit bonds) of the Internal Revenue Code of 1986,
			 as amended by section 306, is amended by adding at the end the following new
			 section:
						
							54H.Natural gas
				vehicle bonds
								(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
									(2)the bond is issued
				by a governmental body,
									(3)the issuer
				designates such bond for purposes of this section, and
									(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
									(b)Limitation on
				amount of bonds designated
									(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
									(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
									(3)Allocation by
				secretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
									(c)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
										(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
										(C)such projects will
				be completed with due diligence and such available project proceeds will be
				spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
									(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 100 percent of the available project proceeds of such issue are
				expended by the close of the 5-year period beginning on the date of issuance
				(or if an extension has been obtained under paragraph (2), by the close of the
				extended period), the issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
									(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State, territory, possession of the United States, the
				District of Columbia, Indian tribal government, and any political subdivision
				thereof.
								(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
									(1)1 or more
				qualified natural gas vehicles (as defined in section 30B(e)(7)), or
									(2)1 or more
				qualified alternative fuel vehicle refueling properties which are used to store
				and or dispense compressed or liquefied natural gas (within the meaning of
				section 30C(c)).
									(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2019.
								.
					(b)Conforming
			 Amendments
						(1)Paragraph (1) of
			 section 54A(d) of the Internal Revenue Code of 1986, as amended by section 306,
			 is amended by striking or at the end of subparagraph (E), by
			 inserting or at the end of subparagraph (F), and by inserting
			 after subparagraph (F) the following new subparagraph:
							
								(G)a natural gas
				vehicle
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2) of such Code, as amended by section 306, is amended by
			 striking and at the end of clause (v), by striking the period at
			 the end of clause (vi) and inserting , and, and by adding at the
			 end the following new clause:
							
								(vii)in the case of a
				natural gas vehicle bond, a purpose specified in section
				54H(a)(1).
								.
						(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 of such Code, as amended by section 306, is amended
			 by adding at the end the following new item:
						
							
								Sec. 54H. Natural gas vehicle
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					513.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
					(a)Deduction for
			 Manufacturing Facilities
						(1)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by inserting after section 179E the following new
			 section:
							
								179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
									(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
									(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
										(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
										(2)50 percent, in the
				case of qualified natural gas vehicle manufacturing facility property which is
				placed in service after December 31, 2014, and before January 1, 2020.
										(c)Election
										(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
										(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
										(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
										(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
											(A)the original use
				of which commences with the taxpayer,
											(B)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2020, and
											(C)no written binding
				contract for the construction of which was in effect on or before the date of
				the enactment of this section.
											(2)Qualified
				property
											(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
												(i)any qualified
				natural gas vehicles (as defined in section 30B(e)(7)), or
												(ii)any eligible
				component.
												(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a qualified natural
				gas vehicle.
											(e)Special Rule for
				Dual Use Property
										(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
											(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
											(B)the percentage of
				property expected to be produced which is not so described.
											(2)RegulationsThe
				Secretary shall prescribe such regulations as are necessary to carry out the
				purpose of this
				subsection.
										.
						(2)Clerical
			 amendmentThe table of sections of part VI of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 179E the following new item:
							
								
									Sec. 179F. Expensing for manufacturing
				facilities producing vehicles fueled by compressed natural gas or liquified
				natural
				gas.
								
								.
						(b)Refund of credit
			 for prior year minimum tax liabilitySection 53 of the Internal
			 Revenue Code of 1986 (relating to credit for prior year minimum tax liability)
			 is amended by adding at the end the following new subsection:
						
							(g)Election To
				Treat Amounts Attributable to Qualified Manufacturing Facility
								(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)35 percent, in the
				case of qualified natural gas vehicle manufacturing facility property which is
				placed in service before January 1, 2015, and
									(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
									(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
									(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
									(B)who does not make
				an election under section 179F(c), and
									(C)who makes an
				election under this subsection.
									(4)Other
				definitions and special rules
									(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
									(B)Special rule for
				dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
										(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
										(ii)the percentage of
				property expected to be produced which is not qualified property.
										(C)Election
										(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer’s return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
										(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
										(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					514.Best management
			 practicesNot later than one
			 year after the date of enactment of this Act, the Secretary of the Interior
			 shall promulgate final regulations that require oil and gas operators to use
			 best management practices that ensure the sound, efficient, and environmentally
			 responsible development of oil and gas on Federal lands in a manner that avoids
			 where practical, minimizes, and mitigates actual and anticipated impacts to
			 environmental habitat functions resulting from oil and gas development. Such
			 regulations may allow the Secretary to approve site-specific adjustments to
			 address unique issues and circumstances, on a case-by-case basis. All such
			 regulations shall be consistent with the United States trust responsibility to
			 Indian tribes.
				515.Study of
			 increasing natural gas and liquefied petroleum gas vehicles in Federal
			 fleet
					(a)In
			 generalThe Administrator of General Services, in consultation
			 with the Administrator and the Secretary, shall conduct a study of the means by
			 which the Federal fleet could increase the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the
			 fleet.
					(b)ComponentsIn
			 conducting the study, the Administrator of General Services shall—
						(1)take into
			 consideration Executive Order 13514 (74 Fed. Reg. 52117; relating to Federal
			 leadership in environmental, energy, and economic performance) requiring
			 agencies to meet a 30 percent reduction in vehicle fleet petroleum use by
			 2020;
						(2)assess—
							(A)the barriers to
			 increasing the number of natural gas and liquefied petroleum gas vehicles in
			 the Federal fleet;
							(B)the potential for
			 maximizing the use of natural gas and liquefied petroleum gas vehicles in the
			 fleet;
							(C)the expected
			 reductions in petroleum use and greenhouse gas emissions as part of the
			 potential impacts of increasing natural gas and liquefied petroleum in the
			 fleet; and
							(D)the lifecycle
			 costs involved in fleet conversions, including the cost savings from reduced
			 fuel consumption;
							(3)provide a separate
			 analysis of the potential costs of installing the specific fueling
			 infrastructure required to increase natural gas and liquefied petroleum gas in
			 the fleet; and
						(4)include
			 feasibility assessments for increasing the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the fleet over a
			 base period of 10 years and accelerated periods of 3 and 5 years.
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report on the results of the study conducted under this section.
					VIHeating oil and
			 propane conservation
			601.Energy
			 efficiency improvements for heating oil, propane, and kerosene use in homes and
			 commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Cost-effectiveThe
			 term cost-effective, with respect to an energy efficiency program,
			 means that the program meets the total resource cost test, which requires that
			 the net present value of economic benefits over the life of the program or
			 measure (including avoided supply and delivery costs and deferred or avoided
			 investments) is greater than the net present value of the economic costs over
			 the life of the program, including program costs and incremental costs borne by
			 the energy consumer.
					(2)DepartmentThe
			 term Department means the Department of Energy.
					(3)NORAThe
			 term NORA means a national oilheat research alliance established
			 pursuant to section 704 of the National Oilheat Research Alliance Act of 2000
			 (42 U.S.C. 6201 note; Public Law 106–469) or a successor entity.
					(4)PERCThe
			 term PERC means the Propane Education and Research Council
			 authorized by the Propane Education and Research Act of 1996 (15 U.S.C. 6401 et
			 seq.) or a successor entity.
					(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)Energy
			 Efficiency Improvement for Heating Oil, Propane, and Kerosene Program
					(1)EstablishmentThere
			 is established in the Department the Energy Efficiency Improvement for Heating
			 Oil, Propane, and Kerosene Program under which the Secretary shall provide
			 funds to each State that has elected to participate in programs operated by
			 NORA or PERC to carry out cost-effective energy efficiency programs for homes
			 and buildings that use home heating oil, propane, and kerosene.
					(2)Distribution of
			 fundsThe Secretary shall distribute funds under paragraph (1)
			 among the States based on the relative amount of funds collected in each State
			 under the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) and the Propane Education and Research Act of 1996 (15
			 U.S.C. 6401 et seq.).
					(c)Use of
			 Proceeds
					(1)In
			 generalA State shall use the amounts distributed under
			 subsection (b)(2) to carry out cost-effective energy efficiency programs for
			 consumers that use home heating oil, propane, or kerosene for residential or
			 commercial purposes.
					(2)Administration
			 and delivery mechanismsIn administering a program under this
			 section, a State shall—
						(A)to the maximum
			 extent practicable, deliver efficiency programs through, or integrated with,
			 existing energy efficiency programs supervised by the State, including, as
			 appropriate, energy efficiency programs administered by parties other than the
			 State;
						(B)to the maximum
			 extent practicable, coordinate the administration and delivery of energy
			 efficiency programs supported under this section, among other such programs and
			 with existing programs for various fuel types, to deliver comprehensive,
			 fuel-blind, coordinated programs to consumers;
						(C)ensure that
			 funding provided under this section does not displace or substitute for
			 existing or alternative sources of funding for energy efficiency
			 programs;
						(D)taking into
			 account subparagraphs (A) through (C), designate 1 or more energy efficiency
			 program administrators for cost-effective home heating oil, propane, and
			 kerosene efficiency programs;
						(E)designate an
			 existing, or establish a new, stakeholder oversight council or equivalent to
			 review efficiency program designs and efficiency program cost-effectiveness and
			 make recommendation for improvement and ensure coordination between efficiency
			 programs for other fuels such as electricity and natural gas;
						(F)establish
			 methodologies and processes for the manner by which efficiency programs are
			 developed, administered, reviewed, and approved in the State and report to the
			 Secretary annually on the methodologies and processes used to develop,
			 administer, review, and approve home heating oil, propane, and kerosene
			 programs; and
						(G)ensure that
			 evaluation, monitoring, and verification of the efficiency programs are
			 conducted by an independent third party annually with reporting to the States,
			 public, and the Secretary.
						(d)Reports
					(1)StateNot
			 later than April 30 of each year, each State that receives funds under this
			 section shall submit to the Secretary a report for the previous calendar year
			 in accordance with such requirements as the Secretary may prescribe
			 that—
						(A)describes the use
			 by the State of funds provided by this section, including a description of the
			 cost-effective energy efficiency programs funded;
						(B)demonstrates the
			 consumer savings, cost-effectiveness of, and the lifetime and annual energy
			 savings achieved by, energy efficiency programs funded under this section;
			 and
						(C)includes a report
			 prepared by an independent third party, in accordance with such regulations as
			 the Secretary may issue, evaluating the performance of the cost-effective
			 energy efficiency programs funded under this section, including consumer
			 savings, cost-effectiveness of, and the lifetime and annual energy savings of
			 the efficiency programs.
						(2)Secretary
						(A)In
			 generalNot later than April 30, 2013, and every 2 years
			 thereafter, the Secretary shall submit to Congress a report containing—
							(i)an
			 evaluation of the consumer savings, cost-effectiveness of, and the lifetime and
			 annual energy savings achieved by, energy efficiency programs funded under this
			 section; and
							(ii)recommendations
			 for means of more effectively achieving consumer savings, cost-effectiveness,
			 and lifetime and annual energy savings through efficiency programs for home
			 heating oil, propane, and kerosene consumer for residential or commercial
			 purposes.
							(B)PublicationThe
			 Secretary shall make the reports submitted under subparagraph (A) available to
			 the public, including by publishing the reports on the Internet.
						(e)EnforcementIf
			 the Secretary determines that a State is not in compliance with this section,
			 the Secretary may distribute funds that would have been distributed to the
			 State under subsection (b)(2) among the remaining States, on a pro rata basis,
			 for use in carrying out programs under this section.
				602.Renewable
			 biomass thermal energy for commercial buildings
				(a)DefinitionsIn
			 this section:
					(1)Commercial
			 building
						(A)In
			 generalThe term commercial building means a
			 building that—
							(i)is
			 located in the United States; and
							(ii)was
			 in existence or initially designed as of December 31, 2009.
							(B)ExclusionsThe
			 term commercial building does not include—
							(i)a
			 federally owned building; or
							(ii)a
			 residential building.
							(2)Eligible
			 buildingThe term eligible building means a
			 commercial building or multifamily residential building that uses (or, if under
			 development but not yet constructed, is designed to consume) heating oil or
			 another petroleum product as the primary thermal energy source of the
			 building.
					(3)Multifamily
			 residential building
						(A)In
			 generalThe term multifamily residential building
			 means a structure of 5 or more dwelling units that—
							(i)is
			 located in the United States; and
							(ii)was
			 in existence or initially designed as of December 31, 2009.
							(B)ExclusionThe
			 term multifamily residential building does not include a federally
			 owned building.
						(4)ProgramThe
			 term program means the renewable biomass thermal energy loan
			 program established under this section.
					(5)Qualified
			 boilerThe term qualified boiler means a wood or
			 wood-pellet fired boiler or furnace that—
						(A)has a capacity of
			 not less than 300,000 Btu per hour; and
						(B)meets or exceeds
			 60 percent total system efficiency based on lower heating value.
						(6)Qualified
			 program delivery entityThe term qualified program delivery
			 entity means a State, political subdivision of a State, tribal
			 government, energy utility, natural gas utility, nonprofit or community-based
			 organization, energy service company, retailer, or any other qualified entity
			 that—
						(A)meets the
			 eligibility requirements of this section; and
						(B)is approved by the
			 State that administers the program in the State.
						(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)EstablishmentThe
			 Secretary shall establish a renewable biomass thermal energy loan program under
			 which the Secretary shall make grants to States to support financial assistance
			 provided by qualified program delivery entities for replacing, in eligible
			 buildings, thermal energy systems that use heating oil or another petroleum
			 product in qualified boilers.
				(c)Eligibility of
			 qualified program delivery entitiesTo be eligible to participate
			 in the program, a qualified program delivery entity—
					(1)shall offer a
			 financing product under which eligible participants may pay over time for the
			 cost to the owner of an eligible building (after all applicable Federal, State,
			 local, and other rebates or incentives are applied) of replacing or redesigning
			 a thermal energy system that uses heating oil or another petroleum product with
			 a qualified boiler;
					(2)shall offer an
			 incentive or other strategy for encouraging the owner of an eligible building
			 to make energy efficiency improvements to the thermal energy delivery system of
			 an eligible building at the same time as a qualified boiler is
			 installed;
					(3)shall establish
			 standard underwriting criteria to determine the eligibility of program
			 applicants, which criteria shall be consistent with commercially recognized
			 best practices applicable to the form of financial assistance being provided
			 (as determined by the designated entity administering the program in the
			 State); and
					(4)may establish and
			 offer financing mechanisms to pool the needs of multiple eligible buildings
			 into a single finance package in order to lower transactions costs and enable
			 projects in small or low-income municipalities to participate in the
			 program.
					(d)AllocationIn
			 making funds available to States for each fiscal year under this section, the
			 Secretary shall use the formula used to allocate funds to States to carry out
			 State energy conservation plans established under part D of title III of the
			 Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
				(e)Qualified
			 program delivery entitiesBefore making a grant to a State under
			 this section, the Secretary shall require the Governor of the State to provide
			 to the Secretary a letter of assurance that the State—
					(1)has 1 or more
			 qualified program delivery entities that meet the requirements of this
			 section;
					(2)has established a
			 loan program mechanism that incorporates an effective repayment mechanism,
			 which may include—
						(A)on-utility-bill
			 repayment;
						(B)tax assessment or
			 other form of property assessment financing;
						(C)municipal service
			 charges;
						(D)energy or energy
			 efficiency services contracts; or
						(E)alternative
			 contractual repayment mechanisms that have been demonstrated to have
			 appropriate risk mitigation features; and
						(3)will provide, in a
			 timely manner, all information regarding the administration of the program as
			 the Secretary may require to permit the Secretary to meet the reporting
			 requirements of subsection (h).
					(f)Use of grant
			 fundsGrant funds made available to States under the program may
			 be used to support financing products offered by qualified program delivery
			 entities to eligible participants, by providing—
					(1)interest rate
			 reductions;
					(2)loan loss reserves
			 or other forms of credit enhancement;
					(3)revolving loan
			 funds from which qualified program delivery entities may offer direct
			 loans;
					(4)other debt
			 instruments or financial products necessary—
						(A)to maximize
			 leverage provided through available funds; and
						(B)to support
			 widespread deployment of qualified boilers; and
						(5)technical
			 assistance delivered for nonprofit or community-based organizations and local
			 governments in economically distressed counties, on financing options or
			 project development and design offered to eligible entities, particularly
			 eligible entities located in low-income communities, HUB zones, or other
			 Federal designations aimed at increasing the participation and benefit from
			 Federal programs of underserved or low-income communities.
					(g)Use of repayment
			 fundsIn the case of a revolving loan fund established by a State
			 described in subsection (f)(3), a qualified program delivery entity may use
			 funds repaid by eligible participants under the program to provide financial
			 assistance for additional eligible participants to make improvements described
			 in subsection (b) in a manner that is consistent with this section or other
			 such criteria as are prescribed by the State.
				(h)Program
			 evaluationNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a program evaluation that
			 describes—
					(1)how many eligible
			 participants have participated in the program;
					(2)how many jobs have
			 been created through the program, directly and indirectly;
					(3)what steps could
			 be taken to promote further deployment of qualified boilers;
					(4)the quantity of
			 verifiable energy savings, renewable energy deployment, eligible building owner
			 energy bill savings, and other benefits of the program; and
					(5)the performance of
			 the programs carried out by qualified program delivery entities under this
			 section, including information on the rate of default and repayment.
					(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as are necessary for each of fiscal years 2011
			 through 2020.
				VIIEnergy grants in
			 lieu of tax credit
			701.Extension of
			 grants for specified energy property in lieu of tax credits
				(a)In
			 generalSubsection (a) of
			 section 1603 of division B of the American Recovery and Reinvestment Act of
			 2009 is amended—
					(1)in paragraph (1),
			 by striking 2009 or 2010 and inserting 2009, 2010, 2011,
			 2012, 2013, 2014, or 2014, and
					(2)in paragraph
			 (2)—
						(A)by striking
			 after 2010 and inserting after 2015, and
						(B)by striking
			 2009 or 2010 and inserting 2009, 2010, 2011, 2012, 2013,
			 2014, or 2015.
						(b)Conforming
			 AmendmentSubsection (j) of section 1603 of division B of such
			 Act is amended by striking 2011 and inserting
			 2016.
				702.Expansion of
			 grants for specified energy property in lieu of tax credits
				(a)Grants Allowed
			 for Certain Governmental Units and Cooperative Electric Companies
					(1)In
			 generalSubsection (g) of section 1603 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended—
						(A)in paragraph (1),
			 by inserting other than a governmental unit which is a State utility
			 with a service obligation (as such terms are defined in section 217 of the
			 Federal Power Act, as in effect on the date of the enactment of this
			 paragraph), after thereof),,
						(B)in paragraph (2),
			 by inserting other than a mutual or cooperative electric company
			 described in section 50(c)(12) of such Code after such
			 Code, and
						(C)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3).
						(2)Conforming
			 amendmentParagraph (3) of section 1603(g) of division B of such
			 Act, as redesignated by paragraph (1)(C), is amended by striking
			 paragraph (1), (2), or (3) and inserting paragraph (1) or
			 (2).
					(b)No Grants for
			 Portion of Property Financed With CREBs or Tax-Exempt
			 BondsSection 1603 of division B of such Act, as amended by
			 section 2, is amended by redesignating subsections (h), (i), and (j) as
			 subsections (i), (j), and (k), respectively, and by inserting after subsection
			 (g) the following new subsection:
					
						(h)Special Rule for
				Bond Financed PropertyThe amount of any grant under this section
				with respect to any specified energy property shall not exceed an amount equal
				to—
							(1)the basis of such
				property, over
							(2)the portion of the
				basis of such property which is allocable to proceeds of any bond which is
				designated as a new clean renewable energy bond under section 54C of such Code
				or any bond the interest on which is exempt from tax under section 103 of such
				Code.
							.
				(c)Treatment of
			 Grants for Cooperative Electric CompaniesParagraph (12) of
			 section 501(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(I)In the case of a
				mutual or cooperative electric company described in this paragraph or an
				organization described in section 1381(a)(2)(C), subparagraph (A) shall be
				applied without taking into account any grant received under section 1603 of
				division B of the American Recovery and Reinvestment Act of
				2009.
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				
